UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/The Boston Company International Core Equity Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Growth Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus/The Boston Company Emerging Markets Core Equity Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in most parts of the world in our analysis, recent uncertainty regarding the breadth and strength of the global economic recovery has led to bouts of weakness in some of the riskier asset classes, including international stocks. Former engines of growth appear stalled as large parts of the developed world remain indebted and burdened by weak housing markets. While some look to the developing world as an engine of economic growth, most emerging economies dont yet have the demand infrastructure needed to support large-scale imports capable of meaningfully lifting global economic activity. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for some equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your global portfolio allocation in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Sean P. Fitzgibbon, CFA, and Jay Malikowski, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Emerging Markets Core Equity Funds Class A shares produced a total return of 18.85%, Class C shares returned 17.95% and Class I shares returned 19.73%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets Index (the MSCI EM Index), produced a total return of 20.22% for the same period. 2 Emerging markets stocks posted significant gains during the reporting period despite relative weakness in developed markets stemming from a sluggish global economic recovery.The fund produced lower returns than its benchmark, primarily due to mild shortfalls in the telecommunications and energy sectors, which offset above-average results in the consumer discretionary and industrials sectors. The Funds Investment Approach The fund seeks long-term growth of capital. To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index. The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available.The fund employs a bottom-up investment approach, which emphasizes individual stock selection. Emerging Markets Fare Well Despite Sluggish Global Economy Robust economic growth in the emerging markets supported global manufacturing activity over the first half of the reporting period, fueling improved confidence among businesses, consumers and investors throughout the world. However, investor sentiment deteriorated in May 2010 due to a sovereign debt crisis in Europe, where Greece found itself unable to finance a heavy debt load. In addition, global investors worried that efforts to forestall inflationary pressures in China might dampen a key engine of global economic growth. An appreciating currency hurt The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) exports in Japan, and high unemployment levels weighed on the United States. The sovereign debt crisis was especially hard on banking stocks, particularly those exposed to Europes more indebted economies. Energy stocks throughout the world were punished by the catastrophic oil spill in the Gulf of Mexico early in the reporting period, as investors reacted to uncertainty regarding potential liabilities and regulatory scrutiny of offshore drilling activity. In contrast, companies in the emerging markets had relatively little exposure to these adverse developments. Instead, robust economic growth and higher stock prices in the emerging markets were supported by the ongoing build-out of industrial infrastructures in China, India and other nations with low-cost labor and manufacturing resources, as well as the expansion of a growing middle class of domestic consumers. Therefore, while macroeconomic factors sparked declines in developed markets during the spring and summer of 2010, the emerging markets generally continued to advance. Stock Selections Produced Mixed Results Although the fund participated to a substantial degree in the emerging markets overall gains, results from its energy holdings were undermined by Russian integrated oil producers Gazprom and LUKOIL. Gazproms earnings suffered due to stubbornly low natural gas prices, while LUKOIL was unable to meet production targets during the reporting period. Similarly, in the telecommunications sector, Russian mobile telephone carrier VimpelCom declined when shareholders expressed discontent regarding recent acquisitions in Italy and Algeria. The funds investments in Latin America also generally lagged market averages, mainly due to the funds emphasis on Brazil and positioning in Petroleo Brasileiro (Petrobras) where a worse than expected capital raise hurt the performance of Petrobras stock. The fund achieved better relative results in the consumer discretionary sector, where Chinese automotive retailer Great Wall Motor restructured during the downturn, enabling it to accelerate earnings growth in the recovery. Korean auto parts producer Hyundai Mobis gained value after boosting sales both in Korea and overseas markets when car and truck production recovered from depressed levels worldwide. In Thailand, food producers fared well, as Charoen Pokphand Foods expanded into underserved markets and noodle maker Indofood Sukses Makmur gained market share. In the industrials sector, Chinese diesel 4 engines manufacturer Weichai Power benefited from rising demand for its products from package delivery service companies. In India, automaker Tata Motors achieved higher profits and market share after acquiring the Land Rover brand. Finding Opportunities in Growing Markets Although near-term prospects for stocks in other regions of the world are uncertain, we remain optimistic regarding the emerging markets, particularly those nations where domestic consumption and incomes are rising and household debt levels remain relatively low.We recently found a number of compelling opportunities meeting our criteria in China and India, where equity valuations have become more attractive. Conversely, we have grown more cautious regarding information technology companies, as the cycle for semiconductors appears to have peaked and some products may suffer from overcapacity. October 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies.These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets.The index consists of 26 MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Emerging Markets Core Equity Fund Class I shares and the Morgan Stanley Capital International Emerging Markets Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Emerging Markets Core Equity Fund on 7/10/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/10/06. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 3/31/09 11.99% 10.76%  without sales charge 3/31/09 18.85% 12.33%  Class C shares with applicable redemption charge  3/31/09 16.95% 12.02%  without redemption 3/31/09 17.95% 12.02%  Class I shares 7/10/06 19.73% 12.57% Morgan Stanley Capital International Emerging Markets Index  6/30/06 20.22% 11.47% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class.  The Index date is based on the life of Class I shares. For comparative purposes, the value of the Index as of the month end 6/30/06 is used as the beginning value on 7/10/06 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Emerging Markets Core Equity Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 11.76 $ 15.66 $ 7.86 Ending value (after expenses) $1,085.70 $1,082.60 $1,090.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010  Expenses are equal to the funds annualized expense ratio of 2.25% for Class A, 3.00% for Class C and 1.50% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Class A Class C Class I Expenses paid per $1,000  $ 11.36 $ 15.12 $ 7.59 Ending value (after expenses) $1,013.79 $1,010.03 $1,017.55 8 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks86.2% Shares Value ($) Bermuda.4% Central European Media Enterprises, Cl. A 2,560 a,b Brazil4.6% Banco do Brasil 9,400 178,500 Fleury 11,400 141,489 Gafisa 16,800 129,574 Obrascon Huarte Lain Brasil 2,300 72,045 Rossi Residencial 16,800 160,851 Totvs 1,000 76,773 China7.4% Bank of China, Cl. H 297,000 155,795 China Construction Bank, Cl. H 216,000 189,306 China Petroleum & Chemical, Cl. H 266,000 235,870 China Vanadium Titano-Magnetite Mining 323,000 149,451 Great Wall Motor, Cl. H 60,000 162,395 Industrial & Commercial Bank of China, Cl. H 173,000 128,877 Weichai Power, Cl. H 12,000 126,823 Zhejiang Expressway, Cl. H 66,000 62,267 Hong Kong7.8% China Agri-Industries Holdings 157,481 223,266 China Minsheng Bank, Cl. H 122,500 109,730 China Mobile 44,500 455,676 CNOOC 122,000 236,489 Guangdong Investment 150,000 78,298 Hutchison Whampoa 8,000 74,650 Tianjin Development Holdings 124,000 b 95,891 Hungary1.7% MOL Hungarian Oil and Gas 1,330 b 139,766 OTP Bank 5,130 b 134,680 India11.1% Apollo Tyres 82,250 148,356 Balrampur Chini Mills 46,110 95,073 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) India (continued) Bank of Baroda 7,840 152,281 Canara Bank 9,200 119,292 Chambal Fertilizers & Chemicals 68,940 105,631 Oil & Natural Gas 4,070 126,946 Oriental Bank Of Commerce 16,341 167,647 Sintex Industries 15,880 136,288 SpiceJet 74,240 b 123,582 Tata Consultancy Services 13,480 276,755 Tata Motors 9,200 224,661 Union Bank of India 7,030 60,749 Welspun 13,950 83,464 Indonesia2.3% Astra International 22,500 142,941 Bank Mandiri 125,500 101,244 Indofood Sukses Makmur 209,000 127,625 Malaysia1.7% Axiata Group 57,700 b 81,868 Hong Leong Bank 19,800 58,432 Tenaga Nasional 48,300 138,000 Mexico2.4% America Movil, ADR, Ser. L 4,190 223,453 Fomento Economico Mexicano, ADR 3,380 171,467 Poland1.0% Getin Holding 20,360 b 75,645 KGHM Polska Miedz 2,230 89,987 Russia6.5% Gazprom, ADR 16,190 339,828 LUKOIL, ADR 6,000 340,800 Magnitogorsk Iron & Steel Works, GDR 5,030 c,d 65,239 MMC Norilsk Nickel, ADR 8,902 151,779 VimpelCom, ADR 11,440 b 169,884 10 Common Stocks (continued) Shares Value ($) South Africa6.7% African Rainbow Minerals 4,020 96,892 Aveng 25,940 161,887 FirstRand 49,640 152,832 Gold Fields 6,450 97,718 Metropolitan Holdings 25,348 59,640 MTN Group 19,244 347,870 Sasol 4,090 183,592 South Korea15.6% Busan Bank 11,620 143,180 Chong Kun Dang Pharmaceutical 2,320 49,035 Daegu Bank 8,230 108,266 Daehan Steel 4,690 35,784 Hana Financial Group 3,280 97,084 Hyosung 1,464 157,923 Hyundai Mipo Dockyard 631 104,314 Hyundai Mobis 1,543 347,776 Korea Electric Power 3,780 b 97,463 KT 3,220 129,054 Kukdo Chemical 1,400 50,585 POSCO 491 222,193 Samsung Electronics 733 499,488 Shinhan Financial Group 2,840 108,718 SK Energy 901 114,971 SK Holdings 846 87,920 Woori Finance Holdings 4,780 59,527 Youngone 8,316 71,692 Youngone Holdings 2,594 68,589 Taiwan8.3% Advanced Semiconductor Engineering 88,892 71,844 Asia Cement 53,169 54,204 Chunghwa Telecom 29,000 64,978 CTCI 115,000 126,442 Fubon Financial Holding 93,195 114,698 HON HAI Precision Industry 57,240 215,281 HTC 8,300 188,362 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Taiwan (continued) Lite-On Technology 206 259 Powertech Technology 38,500 123,850 Taishin Financial Holdings 253,463 b 113,582 Taiwan Semiconductor Manufacturing, ADR 28,749 291,515 Thailand2.5% Asian Property Development 323,700 74,211 Bangchak Petroleum 156,700 75,189 Banpu 3,600 78,262 Charoen Pokphand Foods 76,200 56,757 Kasikornbank 32,200 126,987 Turkey4.2% Arcelik 17,860 98,156 Haci Omer Sabanci Holding 21,587 111,923 KOC Holding 25,780 122,970 Turkiye Halk Bankasi 16,550 153,310 Turkiye Is Bankasi, Cl. C 47,621 202,460 United States2.0% AsiaInfo-Linkage 4,740 a,b 93,520 iShares MSCI Emerging Markets Index Fund 5,100 228,327 Total Common Stocks (cost $10,975,941) Preferred Stocks13.0% Brazil Banco Bradesco 17,275 346,317 Banco do Estado do Rio Grande do Sul 8,500 85,603 Bradespar 5,700 136,436 Cia de Bebidas das Americas 1,400 169,663 Cia Paranaense de Energia, Cl. B 10,100 222,355 Itau Unibanco Holding 9,924 237,367 Marfrig Alimentos 9,300 94,759 Petroleo Brasileiro 14,700 237,094 Usinas Siderurgicas de Minas Gerais, Cl. A 4,350 58,360 12 Preferred Stocks (continued) Shares Value ($) Brazil (continued) Vale, Cl. A 18,700 511,708 Vivo Participacoes 1,300 35,496 Total Preferred Stocks (cost $1,349,179) Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $144,550) 144,550 e Total Investments (cost $12,469,670) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts a Security, or portion thereof, on loan.At September 30, 2010, the market value of the fund's securities on loan was $140,042 and the market value of the collateral held by the fund was $144,550. b Non-income producing security. c The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees.At September 30, 2010, the value of this security amounted to $65,239 or 0.4% of net assets. d Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2010, this securitiy had a market value of $65,239 or 0.4% of net assets. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 23.9 Consumer Staples 5.7 Energy 12.9 Utilities 3.3 Materials 12.6 Exchange Traded Funds 1.4 Information Technology 11.2 Health Care 1.2 Industrial 9.3 Money Market Investments .9 Telecommunication Services 9.2 Consumer Discretionary 8.5  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $140,042)Note 1(c): Unaffiliated issuers 12,325,120 16,257,489 Affiliated issuers 144,550 144,550 Cash denominated in foreign currencies 180,472 182,647 Dividends and interest receivable 22,012 Receivable for shares of Beneficial Interest subscribed 6,952 Prepaid expenses 19,801 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 20,998 Cash overdraft due to Custodian 41,622 Liability for securities on loanNote 1(c) 144,550 Accrued expenses 38,602 Net Assets ($) Composition of Net Assets ($): Paid-in capital 15,420,835 Accumulated distributions in excess of investment incomenet (23,114) Accumulated net realized gain (loss) on investments (2,944,928) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,934,886 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 152,455 257,685 15,977,539 Shares Outstanding 5,649 9,777 596,339 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends (net of $45,498 foreign taxes withheld at source): Unaffiliated issuers 362,549 Affiliated issuers 72 Income from securities lendingNote 1(c) 1,010 Total Income Expenses: Investment advisory feeNote 3(a) 177,199 Custodian feesNote 3(c) 126,168 Registration fees 55,039 Accounting and administrative feesNote 3(a) 45,000 Shareholder servicing costsNote 3(c) 32,899 Professional fees 25,580 Prospectus and shareholders' reports 14,970 Distribution feesNote 3(b) 1,573 Trustees' fees and expensesNote 3(d) 1,255 Interest expenseNote 2 297 Miscellaneous 16,627 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (250,935) Lessreduction in fees due to earnings creditsNote 3(c) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 2,686,493 Net realized gain (loss) on forward foreign currency exchange contracts (26,816) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 103,468 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 297 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 117,960 175,825 Net realized gain (loss) on investments 2,659,677 (5,429,445) Net unrealized appreciation (depreciation) on investments 103,765 6,970,600 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class C Shares (2,360)  Class I Shares (218,041) (189,770) Net realized gain on investments: Class I Shares  (620,343) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 127,583 17,539 Class C Shares 53,392 159,324 Class I Shares 1,420,351 21,038,573 Dividends reinvested: Class C Shares 2,139  Class I Shares 137,480 613,697 Cost of shares redeemed: Class A Shares (13,885)  Class C Shares (8,496)  Class I Shares (4,780,001) (21,275,819) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 16,788,115 15,327,934 End of Period Undistributed (distributions in excess of) investment incomenet (23,114) 133,280 16 Year Ended September 30, 2010 2009 a Capital Share Transactions: Class A Shares sold 5,107 1,095 Shares redeemed (553)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 2,190 7,867 Shares issued for dividends reinvested 89  Shares redeemed (369)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 59,386 903,194 Shares issued for dividends reinvested 5,719 44,521 Shares redeemed (200,276) (934,915) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares and the fund commenced offering Class A and Class C shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 22.70 13.55 Investment Operations: Investment incomenet b .17 .14 Net realized and unrealized gain (loss) on investments 4.12 9.01 Total from Investment Operations 4.29 9.15 Net asset value, end of period 26.99 22.70 Total Return (%) c 18.85 67.60 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.69 11.21 e Ratio of net expenses to average net assets 2.25 2.00 e Ratio of net investment income to average net assets .71 1.56 e Portfolio Turnover Rate 102.30 157.45 f Net Assets, end of period ($ x 1,000) 152 25 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover rate for the fund for the year. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 22.62 13.55 Investment Operations: Investment (loss)net b (.13) (.03) Net realized and unrealized gain (loss) on investments 4.17 9.10 Total from Investment Operations 4.04 9.07 Distributions: Dividends from investment incomenet (.30)  Net asset value, end of period 26.36 22.62 Total Return (%) c 17.95 66.94 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.18 3.80 e Ratio of net expenses to average net assets 3.00 2.75 e Ratio of net investment (loss) to average net assets (.57) (.35) e Portfolio Turnover Rate 102.30 157.45 f Net Assets, end of period ($ x 1,000) 258 178 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover rate for the fund for the year. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 b Per Share Data ($): Net asset value, beginning of period 22.67 21.33 33.24 20.55 20.00 Investment Operations: Investment incomenet c .18 .24 .35 .31 .06 Net realized and unrealized gain (loss) on investments 4.26 2.21 (8.86) 12.62 .49 Total from Investment Operations 4.44 2.45 (8.51) 12.93 .55 Distributions: Dividends from investment incomenet (.32) (.26) (.26) (.24)  Dividends from net realized gain on investments  (.85) (3.14)   Total Distributions (.32) (1.11) (3.40) (.24)  Net asset value, end of period 26.79 22.67 21.33 33.24 20.55 Total Return (%) 19.73 14.90 (28.51) 63.25 2.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.07 3.50 2.74 3.18 8.64 e Ratio of net expenses to average net assets 1.50 1.43 1.45 1.45 1.45 e Ratio of net investment income to average net assets .75 1.43 1.21 1.15 1.31 e Portfolio Turnover Rate 102.30 157.45 128 76 31 d Net Assets, end of period ($ x 1,000) 15,978 16,585 15,328 13,671 5,693 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b From July 10, 2006 (commencement of operations) to September 30, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 738 Class A and Class C shares of the fund. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- 22 ties and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  15,963,923 65,239  Mutual Funds/ Exchange Traded Funds 372,877    See Statement of Investments for country and industry classification. In January 2010, FASB issued Accounting Standards Update ("ASU") No. 2010-06 "Improving Disclosures about Fair Value Measurements". The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund's financial statement disclosures. 24 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $544 from lending portfolio securities, pursuant to the securities lending agreement. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 220,220 4,657,119 4,877,339   Dreyfus Institutional Cash Advantage Fund  6,261,213 6,116,663 144,550 .9 Total .9 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends 26 from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on tax basis were as follows: undistributed ordinary income $61,103, accumulated capital losses $2,045,216 and unrealized appreciation $2,950,957. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $1,300,051 of the carryover expires in fiscal 2017 and $745,165 expires in fiscal 2018. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $220,401 and $200,787 and long-term capital gains $0 and $609,326, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and Thailand capital gain taxes, the fund decreased accumulated undistributed investment income-net by $53,953 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010 was approximately $21,400, with a related weighted average annualized interest rate of 1.39%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct 28 expenses of Class A, Class C and Class I shares (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 2.00%, 2.00% and 1.50%, respectively, of the value of such class average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $250,935 during the period ended September 30, 2010. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 during the period ended September 30, 2010 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2010, Class C shares were charged $1,573 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class C shares were charged $197 and $524, respectively, pursuant to the Shareholder Services Plan. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $444 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $196 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $126,168 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $16,535, Rule 12b-1 distribution plan fees $152, shareholder services plan fees $77, custodian fees $26,600, chief compliance officer fees $1,783 and transfer agency per account fees $235, which are offset against an expense reimbursement currently in effect in the amount of $24,384. 30 (d) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended September 30, 2010, redemption fees charged and retained by the fund amounted to $20. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2010, amounted to $16,186,361 and $19,369,787, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended September 30, 2010: Average Value ($) Net Assets (%) Forward contracts 70,616 .44 32 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At September 30, 2010, there were no forward contracts outstanding. At September 30, 2010, the cost of investments for federal income tax purposes was $13,453,599; accordingly, accumulated net unrealized appreciation on investments was $2,948,440 consisting of $4,171,940 gross unrealized appreciation and $1,223,500 gross unrealized depreciation. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders Dreyfus/The Boston Company Emerging Markets Core Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years or periods in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Emerging Markets Core Equity Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 34 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the funds income sourced from foreign countries and taxes paid from foreign countries. The fund designates the maximum amount allowable but not less than $407,329 as income sourced from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(c)(2) of the Internal Revenue Code and also the fund designates the maximum amount allowable but not less than $74,354 as taxes paid from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(a) of the Internal Revenue Code.Where required by federal tax rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. Also, the fund designates the maximum amount allowable, but not less than $147,671 as ordinary income dividends paid during the fiscal year ended September 30, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) 36 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. The Fund 37 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. 38 JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 40 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus/The Boston Company International Core Equity Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 31 Proxy Results 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company International Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company International Core Equity Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in most parts of the world in our analysis, recent uncertainty regarding the breadth and strength of the global economic recovery has led to bouts of weakness in some of the riskier asset classes, including international stocks. Former engines of growth appear stalled as large parts of the developed world remain indebted and burdened by weak housing markets. While some look to the developing world as an engine of economic growth, most emerging economies dont yet have the demand infrastructure needed to support large-scale imports capable of meaningfully lifting global economic activity. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for some equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your global portfolio allocation in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Sean Fitzgibbon and Mark Bogar, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company International Core Equity Funds Class I shares produced a total return of 3.18%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), produced a total return of 3.27% for the same period. 2 International stocks encountered heightened volatility amid intensifying economic concerns, ending the reporting period with modest gains.The fund produced returns that were roughly in line with its benchmark, as above-average results from information technology and industrials stocks balanced shortfalls in the health care and materials sectors. The Funds Investment Approach The objective of the fund is to seek long-term growth of capital.To pursue this goal, the fund normally invests at least 80% of net assets in equity securities of companies that are represented in the MSCI EAFE Index and Canada.The fund intends to invest in a broad range of (and in any case at least five different) countries.The fund may invest up to 25% of its assets in emerging market countries, but no more than 5% of its assets may be invested in issuers located in any one emerging market country. We employ a bottom-up investment approach, which emphasizes individual stock selection, and is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. International Equities Volatile in Struggling Economy Robust economic growth in the emerging markets supported global manufacturing activity over the first half of the reporting period, fueling improved confidence among businesses, consumers and investors. However, investor sentiment deteriorated in May 2010 due to a sover- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) eign debt crisis in Europe, where Greece found itself unable to finance a heavy debt load. In addition, global investors worried that efforts to forestall inflationary pressures in China might dampen a key engine of global economic growth. An appreciating currency hurt exports in Japan, and high unemployment levels weighed on the United States. The sovereign debt crisis was especially hard on banking stocks, particularly those exposed to Europes more indebted economies. Energy stocks throughout the world were punished by the catastrophic oil spill in the Gulf of Mexico early in the reporting period, as investors reacted to uncertainty regarding potential liabilities and regulatory scrutiny of offshore drilling activity. In addition, over the reporting periods second half, falling currency exchange rates relative to the U.S. dollar in most major markets except Japan undermined returns for U.S. residents. Technology and Automobile Stocks Boosted Fund Results In this environment, the fund achieved strong relative performance in the information technology sector, where Japanese electronics and industrial conglomerate Hitachi successfully restructured, reducing costs and boosting profit margins.The fund also benefited from lack of exposure to wireless handset maker Nokia, which has lost market share to smart-phones from other manufacturers. In the industrials sector, automakers Volkswagen and Honda Motor gained value as demand intensified for smaller cars and motorcycles in the emerging markets. Conversely, the fund did not own shares of Toyota Motor, which lost market share amid highly publicized safety recalls.The fund also benefited from its security selection strategy in Japans financials sector, where it avoided weakness among large banks and participated in gains among real estate firms. The fund encountered more disappointing results in the health care sector, where German generic drug maker STADA Arzneimittel was hurt by intensifying pricing and competitive pressures, prompting us to sell the funds position in the company. Similarly, Swiss pharmaceutical giant Roche Holding was hurt when generic versions of its biologic medications put pressure on pricing. Results from the materials sector were undermined by Irish building materials company CRH when a number of government construction projects were delayed due to fiscal pressures stemming from Europes sovereign debt crisis and sluggish 4 economy. Finally, Swiss oil refiner Petroplus Holdings was hurt by overcapacity issues, which depressed earnings. Finding Opportunities in Volatile Markets As of the reporting periods end, we expect the subpar global economic recovery to continue, with generally sluggish growth in developed markets and more robust expansion in emerging markets. In addition, equity valuations have moderated to more reasonable levels in some regions, especially Europe.Therefore, it is not surprising to us that our bottom-up stock selection process has found a number of opportunities in recently beaten-down sectors and regions, including energy stocks in the wake of the Gulf oil spill, certain European banks, and companies in Japan and Europe that derive significant revenues from the emerging markets. In our judgment, these strategies position the fund for gains as the global economy gradually gains momentum and investors refocus on the fundamental strengths of individual companies. October 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the funds volatility. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company International Core Equity Fund Class I shares and the Morgan Stanley Capital International Europe Australasia Far East Index Average Annual Total Returns as of 9/30/10 1 Year 5 Years 10 Years Class I shares 3.18% 1.50% 4.56% Morgan Stanley Capital International Europe Australasia Far East Index 3.27% 1.97% 2.56%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company International Core Equity Fund on 9/30/00 to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company International Core Equity Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.12 Ending value (after expenses) $1,006.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.15 Ending value (after expenses) $1,020.96  Expenses are equal to the funds annualized expense ratio of .82% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks89.4% Shares Value ($) Australia6.1% AGL Energy 6,980 109,091 Atlas Iron 40,730 a 91,333 Australia & New Zealand Banking Group 5,250 120,161 BHP Billiton 3,923 147,538 Commonwealth Bank of Australia 4,280 211,681 Dexus Property Group 191,570 b 158,313 Macquarie Group 2,410 84,487 Stockland 36,810 136,622 Westfield Group 13,482 159,760 Austria.9% Erste Group Bank 4,688 Denmark.9% Carlsberg, Cl. B 1,720 Finland1.5% Fortum 4,620 120,863 Sampo, Cl. A 6,530 176,349 France10.6% BNP Paribas 4,150 295,152 France Telecom 13,110 283,275 GDF Suez 6,143 219,913 Legrand 2,960 100,114 Rhodia 6,100 146,151 Sanofi-Aventis 3,378 225,073 Societe Generale 4,210 242,485 Technip 1,070 86,048 Total 7,020 361,795 Valeo 3,250 a 150,573 Germany3.8% BASF 2,110 133,051 E.ON 3,330 98,192 Lanxess 1,760 96,429 8 Common Stocks (continued) Shares Value ($) Germany (continued) Metro 4,550 296,184 SAP 2,650 131,084 Hong Kong1.0% Hongkong Land Holdings 33,000 Ireland.8% CRH 5,205 85,291 Dragon Oil 11,790 a 81,538 Italy2.2% Enel 18,200 97,012 ENI 10,020 216,234 UniCredit 48,010 122,587 Japan18.7% Asahi Kasei 19,000 104,696 Canon 5,300 247,287 Central Japan Railway 24 176,521 Daihatsu Motor 10,000 133,804 Daito Trust Construction 1,900 113,572 Fujitsu 31,000 217,609 Hino Motors 33,000 159,308 Hitachi 57,000 249,221 Honda Motor 6,100 216,511 JFE Holdings 1,900 58,106 Kaneka 15,000 90,022 Keihin 7,900 162,580 Lawson 2,300 105,385 Makita 3,900 123,662 Miraca Holding 3,800 134,511 Mitsubishi 9,400 223,064 Mitsubishi UFJ Financial Group 26,400 123,019 Sankyo 1,100 58,241 SMC 1,300 171,454 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Softbank 4,000 130,858 Sumitomo Mitsui Financial Group 4,800 139,837 Sumitomo Trust & Banking 10,000 50,072 Tokai Rika 3,900 65,966 Tokyo Gas 26,000 118,040 Toyo Suisan Kaisha 8,000 164,926 Yahoo! Japan 248 85,677 Yamada Denki 1,840 114,173 Luxembourg1.7% ArcelorMittal 3,170 104,408 LOccitane International 45,250 125,972 Millicom International Cellular, SDR 1,090 103,981 Netherlands4.0% ING Groep 22,410 a 232,489 Koninklijke Ahold 7,250 97,729 Koninklijke Philips Electronics 6,380 200,522 TNT 6,350 170,623 Unilever 3,360 100,428 Norway1.6% Petroleum Geo-Services 5,400 a 61,564 Subsea 7 4,757 a 92,937 Telenor 10,600 165,998 Spain4.3% Amadeus IT Holding, Cl. A 5,250 96,585 Banco Bilbao Vizcaya Argentaria 19,660 265,469 Banco Santander 39,050 495,990 Sweden2.7% Atlas Copco, Cl. A 11,600 223,899 Electrolux, Ser. B 6,320 155,648 Sandvik 10,030 153,716 10 Common Stocks (continued) Shares Value ($) Switzerland8.1% Adecco 2,570 134,300 Credit Suisse Group 4,750 203,022 Nestle 4,819 256,729 Novartis 3,046 174,673 Petroplus Holdings 7,580 a 91,949 Roche Holding 1,704 232,714 Sulzer 1,152 133,647 Transocean 2,780 a 180,071 Zurich Financial Services 860 201,555 United Kingdom19.5% Anglo American 5,518 218,915 Barclays 52,280 246,051 Berkeley Group Holdings 12,000 a 155,707 British American Tobacco 8,450 315,193 BT Group 30,680 67,473 Compass Group 14,890 124,087 Cookson Group 22,296 a 191,585 GlaxoSmithKline 21,970 432,960 HSBC Holdings 20,440 207,104 IMI 13,450 162,161 Imperial Tobacco Group 4,180 124,563 Kingfisher 45,570 167,654 Legal & General Group 60,380 98,170 Old Mutual 59,910 130,628 Rio Tinto 5,100 298,110 Royal Dutch Shell, Cl. B 9,000 262,544 Smith & Nephew 9,560 87,178 Thomas Cook Group 63,360 170,996 Unilever 10,270 297,010 WPP 10,560 116,867 United States1.0% Transocean 3,150 a Total Common Stocks (cost $15,178,946) The Fund 11 STATEMENT OF INVESTMENTS (continued) Preferred Stocks1.4% Shares Value ($) Germany Volkswagen (cost $207,386) 2,370 Total Investments (cost $15,386,332) 90.8% Cash and Receivables (Net) 9.2% Net Assets 100.0% SDRSwedish Depository Receipts a Non-income producing security. b Purchased on a delayed delivery basis. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 23.0 Health Care 6.5 Industrial 11.6 Information Technology 5.2 Consumer Discretionary 11.1 Telecommunication Services 3.8 Consumer Staples 9.7 Utilities 3.8 Energy 8.2 Materials 7.9  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 15,386,332 18,114,588 Cash 31,337 Cash denominated in foreign currencies 41,577 42,199 Dividends and interest receivable 1,552,157 Receivable for investment securities sold 433,852 Unrealized appreciation on forward foreign currency exchange contractsNote 4 273 Prepaid expenses 8,288 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 25,994 Payable for investment securities purchased 157,664 Payable for shares of Beneficial Interest redeemed 3,084 Interest PayableNote 2 70 Accrued expenses 54,194 Net Assets ($) Composition of Net Assets ($): Paid-in capital 125,380,145 Accumulated undistributed investment incomenet 134,330 Accumulated net realized gain (loss) on investments (108,562,337) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,989,550 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 1,223,841 Net Asset Value, offering and redemption price per shareNote 3(d) ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends (net of $77,971 foreign taxes withheld at source): Unaffiliated issuers 815,346 Affiliated issuers 171 Total Income Expenses: Investment advisory feeNote 3(a) 282,049 Custodian feesNote 3(b) 87,341 Shareholder servicing costsNote 3(b) 69,168 Accounting and administration feesNote 3(a) 46,500 Auditing fees 32,170 Registration fees 23,372 Legal fees 12,892 Prospectus and shareholders reports 7,626 Interest expenseNote 2 2,924 Trustees fees and expensesNote 3(c) 1,958 Miscellaneous 18,666 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (223,975) Lessreduction in fees due to earnings creditsNote 3(b) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 8,095,443 Net realized gain (loss) on financial futures 376,614 Net realized gain (loss) on forward foreign currency exchange contracts (89,376) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (7,566,187) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 1,091 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 454,827 1,737,991 Net realized gain (loss) on investments 8,382,681 (81,102,204) Net unrealized appreciation (depreciation) on investments (7,565,096) 48,787,858 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 3,935,707 16,123,438 Dividends reinvested 676,715 492,304 Cost of shares redeemed (59,371,916) (85,828,572) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 74,503,795 174,878,311 End of Period Undistributed investment incomenet 134,330 617,903 Capital Share Transactions (Shares): Shares sold 250,745 1,199,137 Shares issued for dividends reinvested 42,295 36,440 Shares redeemed (3,638,683) (6,786,945) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.30 17.28 46.03 39.01 34.34 Investment Operations: Investment incomenet b .20 .25 .49 .78 .71 Net realized and unrealized gain (loss) on investments .31 (1.13) (10.82) 7.82 5.59 Total from Investment Operations .51 (.88) (10.33) 8.60 6.30 Distributions: Dividends from investment incomenet (.52) (.10) (.44) (.60) (.40) Dividends from net realized gain on investments   (17.98) (.98) (1.23) Total Distributions (.52) (.10) (18.42) (1.58) (1.63) Net asset value, end of period 16.29 16.30 17.28 46.03 39.01 Total Return (%) 3.18 (4.97) (35.03) 22.37 19.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 1.27 1.07 .78 c .88 c Ratio of net expenses to average net assets 1.02 1.21 .87 .77 c .88 c Ratio of net investment income to average net assets 1.29 1.88 1.70 1.78 1.91 Portfolio Turnover Rate 79.27 163.94 98 83 d 51 d Net Assets, end of period ($ x 1,000) 19,942 74,504 174,878 1,257,378 2,015,088 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Includes the funds share of the The Boston Company International Core Equity Portfolios (the Portfolio) allocated income and expenses. d On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amount shown for 2006 is the turnover rate for the Portfolio. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company International Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 18 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  202,513   Equity Securities Foreign  17,912,075   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   273   See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation at period end. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 20 from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 207,323 15,379,507 15,586,830   (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $254,202, accumulated capital losses $107,434,722 and unrealized appreciation $1,742,063. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $49,294,163 of the carryover expires in fiscal 2017 and $58,140,559 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $1,075,025 and $585,331. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and recognition of book to tax differences resulting from prior year fund restructure, the fund increased accumulated undistributed investment income-net by $136,625, decreased accumulated net realized gain (loss) on investments by $155,014 and increased paid-in capital by $18,389. Net assets and net asset value per share were not affected by this reclassification. 22 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010 was approximately $211,200, with a related weighted average annualized interest rate of 1.38%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets, and .50% of the funds average daily net assets in excess of $2 billion and is payable monthly. The Manager has agreed to waive receipt of its fees and/or assume the expenses of the fund, from February 11, 2010 until February 1, 2011, so that the annual direct expenses of the fund (excluding taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed 1.00% of the value of the funds average daily net assets. Prior to February 11, 2010, the Manager was limiting the funds operating expenses or assuming all or part of the expenses of the fund, so that such expenses (exclusive of expenses as described above) did not exceed an annual rate of 1.25% of the value of the funds average daily net assets. The reduction in investment advisory fee, pursuant to the undertakings, amounted to $223,975 during the period ended September 30, 2010. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $46,500 during the period ended September 30, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $2,350 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $324 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $87,341 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. 24 The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $15,433, custodian fees $16,448, chief compliance officer fees $1,783 and transfer agency per account fees $1,500, which are offset against an expense reimbursement currently in effect in the amount of $9,170. (c) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.TheTrusts portion of these fees and expenses are charged and allocated to each series based on net assets. (d) A 2% redemption fee was charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended September 30, 2010, redemption fees charged and retained by the fund amounted to $9,630. Effective December 15, 2010, the fund will no longer assess a redemption fee on shares that are redeemed or exchanged before the end of the required holding period. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended September 30, 2010, amounted to $26,941,959 and $81,939,978, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. 26 Fair value of derivative instruments as of September 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk 1 273 Foreign exchange risk  Gross fair value of derivative contracts  Statement of Assets and Liabilities location: 1 Unrealized appreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended September 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 2 Contracts 3 Total Equity 376,614  Foreign exchange  (89,376) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Underlying risk Forward Contracts 4 Foreign exchange 1,091 Statement of Operations location: 2 Net realized gain (loss) on financial futures. 3 Net realized gain (loss) on forward foreign currency exchange contracts. 4 Net unrealized appreciation on forward foreign currency exchange contracts. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended September 30, 2010: Average Value ($) Net Assets (%) Equity futures contracts 596,816 1.69 Forward contracts 1,064,396 3.02 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default.At September 30, 2010, there were no financial futures contracts outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. 28 The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2010: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Euro, Expiring 10/4/2010 85,426 116,461 116,457 4 Swiss Franc, Expiring 10/4/2010 44,872 45,933 45,664 269 Gross Unrealized Appreciation At September 30, 2010, the cost of investments for federal income tax purposes was $16,633,819; accordingly, accumulated net unrealized appreciation on investments was $1,480,769, consisting of $3,128,939 gross unrealized appreciation and $1,648,170 gross unrealized depreciation. NOTE 5Plan of Liquidation and Dissolution: At a Board meeting on July 28 and 29, 2010, the Board ofTrustees of the Trust approved a Plan of Liquidation and Dissolution (the Plan), subject to shareholder approval.The Plan provides for the liquidation of the fund, the pro rata distribution of the assets of the fund to its shareholders and the closing of fund shareholder accounts (the Liquidation). At a special meeting of shareholders of the fund held on November 17, 2010, the Liquidation was approved by fund shareholders and the Liquidation will occur on or about January 25, 2011. See Proxy Results (Unaudited). Effective September 1, 2010, in connection with the Liquidation, the fund is no longer accepting any new or subsequent investments, except that participants in group retirement plans are able to continue to invest in the fund and investments made pursuant to the funds automatic investment plans can continue until the Liquidation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company International Core Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company International Core Equity Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company International Core Equity Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets, and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the funds income sourced from foreign countries and taxes paid from foreign countries. The fund designates the maximum amount allowable but not less than $885,964 as income sourced from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(c)(2) of the Internal Revenue Code and also the fund designates the maximum amount allowable but not less than $68,109 as taxes paid from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(a) of the Internal Revenue Code.Where required by federal tax rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. Also, the fund designates the maximum amount allowable, but not less than $1,075,025 as ordinary income dividends paid during the fiscal year ended September 30, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. PROXY RESULTS (Unaudited) The Trust held a special meeting of fund shareholders on November 17, 2010.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To approve a Plan of Liquidation pursuant to which the funds remaining assets will be liquidated, known liabilities satisfied and the remaining proceeds distributed pro rata to fund shareholders 1,166,798 11,046 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) 32 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. J.Tomlinson Fort, Emeritus Board Member The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. 34 JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 36 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/The Boston Company Large Cap Core Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Large Cap Core Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Large Cap Core Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period.The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes.The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Large Cap Core Funds Class A shares produced a total return of 12.58%, Class C shares returned 11.73% and Class I shares returned 12.87%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 10.18% for the same period. 2 After rallying over the first half of the reporting period, stocks encountered heightened volatility due to a variety of global and domestic economic setbacks.The fund produced higher returns than its benchmark, primarily as a result of strong stock selections in the consumer discretionary and energy sectors. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in equity securities of large-cap companies that appear to be undervalued relative to underlying business fundamentals. The fund currently considers large-cap companies to be those with total market capitalizations, at the time of purchase, that are greater than the market capitalizations of companies in the bottom 5% of the capitalization range represented in the S&P 500 Index.The portfolio managers employ a core investment style that incorporates both growth and value criteria in managing the funds portfolio.The portfolio managers use a combination of quantitative and fundamental research to identify portfolio candidates. Economic Concerns Outweighed Corporate Performance From the beginning of the reporting period through April 2010, the U.S. economy continued to recover from the Great Recession. Most U.S. corporations posted stronger earnings and revenues, propelling stock prices higher. However, in May a sovereign debt crisis precipitated lowered credit ratings for a variety of European Union members and brought The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) recovery prospects into question. Investor confidence was further undermined by rising inflationary pressures in China, ongoing troubles in U.S. housing and labor markets and a major oil spill in the Gulf of Mexico.As a result, U.S. stocks became more volatile, giving back a portion of their earlier gains over the spring and summer before rebounding in September. Outperforming Across a Wide Range of Sectors The funds relative performance was led by the consumer discretionary sector, an area of significant emphasis. The fund particularly benefited from a shift in focus toward higher-end retailers, such as Limited Brands and Nordstrom.Automobile safety systems maker Autoliv almost doubled in value over the reporting period when car and truck production recovered worldwide. Retailing giant Home Depot advanced as the U.S. economy recovered and company-specific issues were resolved. Whirlpool benefited from pent-up demand for household appliances. Media conglomerate Time Warner gained value after focusing more intently on core businesses. Internet retailer Amazon.com gained market share amid strong sales for its e-reader. In the energy sector, the fund particularly benefited from its lack of exposure to industry giant ExxonMobil, which lagged due to concerns about future growth prospects. In contrast, ConocoPhillips climbed as a result of brighter growth prospects.The fund also achieved strong results from exploration-and-production companies such as Anadarko Petroleum, which we believed had been punished more severely than warranted after the Gulf oil spill, and Newfield Exploration, which owns attractive assets with strong growth potential. Finally, the fund benefited from its position in XTO Energy, which was acquired by ExxonMobil. The fund also received positive contributions from the information technology sector, where a number of companies benefited from the growing trend toward cloud computing among businesses. Industrial stocks also fared relatively well on the strength of machinery manufacturers such as Cummins, railroads such as Norfolk Southern and airlines such as Delta Air Lines . The funds most significant disappointments were concentrated in the financials sector, where JPMorgan Chase & Co. and Bank of America lagged despite solid business franchises. Indeed, we added to the funds 4 holdings of Bank of America during periods of price weakness. Citigroup detracted from performance early in the reporting period, when we sold the funds position due to company-specific issues. Finally, custodial bank State Street Corp. reported disappointing results in their securities lending and foreign exchange businesses, prompting its sale from the portfolio. The fund suffered a mild shortfall in the telecommunications services sector, primarily due to an underweight relative to the benchmark and the funds focus on AT&T over rival Verizon Communications and some of the smaller benchmark holdings. In addition, BlackBerry maker Research In Motion lagged due to fears of increasing competition from other smartphones. Remaining Cautiously Opportunistic In light of our view that the U.S. economy appears poised for continued-but-choppy recovery, we have maintained the funds opportunistic, valuation-conscious and risk-conscious investment approach.We recently have found a number of opportunities meeting our criteria in the consumer discretionary and financials sectors, and fewer in the health care, information technology, and consumer staples sectors. October 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Large Cap Core Fund Class I shares and the Standard & Poors 500 Composite Stock Price Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Large Cap Core Fund on 9/30/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is a widely accepted, unmanaged Index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 6.12% 0.34%  1.95%  without sales charge 3/31/09 12.58% 1.53%  2.56%  Class C shares with applicable redemption charge  3/31/09 10.73% 1.30%  2.44%  without redemption 3/31/09 11.73% 1.30%  2.44%  Class I shares 1/31/91 12.87% 1.61% 2.60% Standard & Poors 500 Composite Stock Price Index 10.18% 0.64% 0.43% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Large Cap Core Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.77 $ 9.52 $ 4.52 Ending value (after expenses) $1,002.20 $998.40 $1,003.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.82 $ 9.60 $ 4.56 Ending value (after expenses) $1,019.30 $1,015.54 $1,020.56  Expenses are equal to the funds annualized expense ratio of 1.15% for Class A, 1.90% for Class C and .90% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks100.0% Shares Value ($) Consumer Discretionary13.3% Autoliv 3,210 209,709 Carnival 4,090 156,279 DIRECTV, Cl. A 9,760 a 406,309 Home Depot 12,160 385,229 Macys 7,550 174,329 Mattel 8,250 193,545 Newell Rubbermaid 36,110 643,119 News, Cl. A 41,930 547,606 Nordstrom 9,060 337,032 Stanley Black & Decker 2,650 162,392 Target 12,180 650,899 Time Warner 10,070 308,646 Consumer Staples9.4% Clorox 2,830 188,931 Energizer Holdings 5,520 a 371,110 Nestle, ADR 7,200 384,696 PepsiCo 11,860 787,978 Philip Morris International 10,770 603,335 Unilever, ADR 21,410 623,031 Energy11.9% Alpha Natural Resources 3,770 a 155,136 Anadarko Petroleum 5,460 311,493 Apache 1,620 158,371 Chevron 6,652 539,145 ConocoPhillips 7,860 451,400 ENSCO, ADR 6,390 285,825 EOG Resources 2,420 224,987 Hess 7,900 467,048 Newfield Exploration 7,530 a 432,523 Occidental Petroleum 6,670 522,261 Valero Energy 10,090 176,676 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Exchange Traded Funds.3% Standard & Poors Depository Receipts S&P rust 690 Financial15.0% American Express 12,450 523,273 Bank of America 51,720 678,049 Capital One Financial 11,370 449,683 Comerica 6,640 246,676 Franklin Resources 2,130 227,697 Genworth Financial, Cl. A 27,700 a 338,494 Huntington Bancshares 41,350 234,454 JPMorgan Chase & Co. 18,550 706,198 Lincoln National 12,940 309,525 MetLife 7,610 292,605 Morgan Stanley 6,250 154,250 Wells Fargo & Co. 21,630 543,562 Health Care13.2% Allscripts Healthcare Solutions 12,420 a 229,397 AmerisourceBergen 14,020 429,853 Amylin Pharmaceuticals 17,220 a 359,037 CIGNA 9,540 341,341 Covidien 4,377 175,912 Dendreon 3,950 a 162,661 Emergency Medical Services, Cl. A 2,970 a 158,152 Gilead Sciences 6,360 a 226,480 Hospira 3,880 a 221,199 Human Genome Sciences 13,430 a 400,080 King Pharmaceuticals 17,050 a 169,818 Pfizer 52,500 901,425 St. Jude Medical 3,860 a 151,852 Zimmer Holdings 3,890 a 203,564 Industrial9.3% AMR 9,370 a 58,750 Caterpillar 6,560 516,141 Cummins 3,160 286,233 Dover 7,690 401,495 10 Common Stocks (continued) Shares Value ($) Industrial (continued) General Electric 13,540 220,025 Ingersoll-Rand 10,210 364,599 Norfolk Southern 4,820 286,838 Raytheon 7,710 352,424 Textron 12,490 256,794 Tyco International 4,827 177,296 Materials1.7% CF Industries Holdings 1,940 185,270 E.I. du Pont de Nemours & Co. 7,860 350,713 Technology19.7% Amazon.com 3,330 a 523,010 Apple 3,820 a 1,083,925 BMC Software 5,960 a 241,261 Cisco Systems 22,910 a 501,729 EMC 13,030 a 264,639 Google, Cl. A 1,020 a 536,306 Informatica 8,410 a 323,028 International Business Machines 3,240 434,614 Microsoft 14,100 345,309 Motorola 44,660 a 380,950 NetApp 4,270 a 212,603 Oracle 23,810 639,299 QUALCOMM 10,490 473,309 Teradata 4,681 a 180,499 Telecommunication Services2.6% AT & T 28,750 Utilities3.6% American Electric Power 5,490 198,903 Entergy 3,930 300,763 NextEra Energy 4,680 254,545 Public Service Enterprise Group 11,690 386,705 Total Common Stocks (cost $27,660,991) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $55,809) 55,809 b Total Investments (cost $27,716,800) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 19.7 Utilities 3.6 Financial 15.0 Telecommunication Services 2.6 Consumer Discretionary 13.3 Materials 1.7 Health Care 13.2 Exchange Traded Funds .3 Energy 11.9 Money Market Investment .2 Consumer Staples 9.4 Industrial 9.3  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 27,660,991 31,333,252 Affiliated issuers 55,809 55,809 Cash 62,211 Receivable for investment securities sold 357,994 Dividends and interest receivable 18,739 Prepaid expenses 15,595 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 34,887 Payable for investment securities purchased 428,497 Payable for shares of Beneficial Interest redeemed 2,040 Interest payableNote 2 39 Accrued expenses 51,120 Net Assets ($) Composition of Net Assets ($): Paid-in capital 43,681,044 Accumulated undistributed investment incomenet 254,992 Accumulated net realized gain (loss) on investments (16,281,280) Accumulated net unrealized appreciation (depreciation) on investments 3,672,261 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 49,050 15,119 31,262,848 Shares Outstanding 1,564.81 485.44 995,034 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends (net of $1,723 foreign taxes withheld at source): Unaffiliated issuers 516,973 Affiliated issuers 292 Interest 25,800 Total Income Expenses: Investment advisory feeNote 3(a) 158,986 Accounting and administration feeNote 3(a) 55,000 Registration fees 47,901 Shareholder servicing costsNote 3(c) 46,079 Custodian feesNote 3(c) 24,830 Prospectus and shareholders reports 20,659 Auditing fees 16,232 Legal fees 9,062 Trustees fees and expensesNote 3(d) 1,201 Distribution feesNote 3(b) 108 Interest expenseNote 2 82 Miscellaneous 12,089 Total Expenses Lessreduction in expense due to undertakingNote 3(a) (106,250) Lessreduction in fees due to earnings creditsNote 3(c) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 3,595,387 Net unrealized appreciation (depreciation) on investments 200,923 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 257,087 539,278 Net realized gain (loss) on investments 3,595,387 (16,113,462) Net unrealized appreciation (depreciation) on investments 200,923 7,886,234 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (50) (105) Class C Shares  (68) Class I Shares (131,718) (650,474) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 30,030 12,000 Class C Shares  10,000 Class I Shares 3,840,994 2,844,463 Dividends reinvested: Class A Shares 8 16 Class I Shares 76,544 400,365 Cost of shares redeemed: Class I Shares (11,133,307) (20,333,550) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,591,119 59,996,422 End of Period Undistributed investment incomenet 254,992 129,673 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2010 2009 a Capital Share Transactions: Class A Shares sold 994 570 Shares issued for dividends reinvested  b 1 Net Increase (Decrease) in Shares Outstanding Class C Shares sold  Class I Shares sold 129,178 126,265 Shares issued for dividends reinvested 2,637 17,755 Shares redeemed (373,140) (881,809) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated Class I and the fund added Class A and Class C shares. b Amount represents less than 1 share. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 27.93 20.60 Investment Operations: Investment incomenet b .16 .09 Net realized and unrealized gain (loss) on investments 3.35 7.43 Total from Investment Operations 3.51 7.52 Distributions: Dividends from investment incomenet (.09) (.19) Net asset value, end of period 31.35 27.93 Total Return (%) c 12.58 36.67 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.43 4.43 e Ratio of net expenses to average net assets 1.15 1.15 e Ratio of net investment income to average net assets .53 .74 e Portfolio Turnover Rate 82.28 116.21 Net Assets, end of period ($ x 1,000) 49 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 27.87 20.60 Investment Operations: Investment income (loss)net b (.06) .00 c Net realized and unrealized gain (loss) on investments 3.33 7.41 Total from Investment Operations 3.27 7.41 Distributions: Dividends from investment incomenet  (.14) Net asset value, end of period 31.14 27.87 Total Return (%) d 11.73 36.16 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.40 3.45 f Ratio of net expenses to average net assets 1.90 1.90 f Ratio of net investment income (loss) to average net assets (.19) .01 f Portfolio Turnover Rate 82.28 116.21 Net Assets, end of period ($ x 1,000) 15 14 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 18 Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 27.95 30.39 43.28 37.58 39.57 Investment Operations: Investment incomenet b .24 .34 .43 .43 .36 Net realized and unrealized gain (loss) on investments 3.35 (2.38) (9.32) c 7.01 c 3.22 Total from Investment Operations 3.59 (2.04) (8.89) 7.44 3.58 Distributions: Dividends from investment incomenet (.12) (.40) (.53) (.33) (.39) Dividends from net realized gain on investments   (3.47) (1.41) (5.18) Total Distributions (.12) (.40) (4.00) (1.74) (5.57) Net asset value, end of period 31.42 27.95 30.39 43.28 37.58 Total Return (%) 12.87 (6.43) (22.41) 20.27 9.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 1.23 .84 .80 d .99 d Ratio of net expenses to average net assets .90 .91 .84 .80 d .90 d Ratio of net investment income to average net assets .81 1.43 1.17 1.05 .98 Portfolio Turnover Rate 82.28 116.21 61 59 e 103 e Net Assets, end of period ($ x 1,000) 31,263 34,562 59,996 122,591 93,745 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amounting to $.02 and $.04, respectively, per share for the years ended September 30, 2008 and 2007, respectively. d For the period October 1, 2006 to September 19, 2007 and for the fiscal year ended September 30, 2006, the ratio includes the funds share of the TBC Large Cap Core Portfolios (the Portfolio) allocated expenses. e On September 19, 2007 the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective September 20, 2007, the fund began investing directly in securities.Portfolio turnover represents combined investment activity of the fund and the Portfolio for the year ended September 30, 2007.The amount shown for 2006 are ratios for the Portfolio. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Large Cap Core Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 485 Class A and Class C shares of the fund. 20 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  29,751,241   Equity Securities Foreign  1,503,261   Mutual Funds/ Exchange Traded Funds 134,559    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (c) Affiliated issuers: Investments in other investment companies advised by the Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 120,369 9,454,404 9,518,964 55,809 .2 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis 24 to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $254,992, accumulated capital losses $16,082,170 and unrealized appreciation $3,473,151. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $6,566,434 of the carryover expires in fiscal 2017 and $9,515,736 expires in fiscal 2018. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $131,768 and $650,647, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010 was approximately $5,800 with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, and extraordinary expenses) exceed .90% of the value of the funds average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $106,250 during the period ended September 30, 2010. 26 The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $55,000 for the period ended September 30, 2010 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2010, Class C shares were charged $108 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class C shares were charged $94 and $36, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) $3,453 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $346 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits which amounted to $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $24,830 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $13,707, Rule 12b-1 distribution plan fees $9, shareholder services plan fees $13, custodian fees $13,000, chief compliance officer fees $1,783 and transfer agency per account fees $6,375. (d) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person 28 committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $25,739,551 and $32,575,664, respectively. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. At September 30, 2010, the cost of investments for federal income tax purposes was $27,915,910; accordingly, accumulated net unrealized appreciation on investments was $3,473,151, consisting of $4,353,597 gross unrealized appreciation and $880,446 gross unrealized depreciation. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Large Cap Core Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Large Cap Core Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Large Cap Core Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $131,768 as ordinary income dividends paid during the year ended September 30, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund designates the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended September 30, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 32 BOARD MEMBERS INFORMATION (Unaudited) The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 36 ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 37 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus/The Boston Company Small Cap Growth Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Board Members Information 29 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small Cap Growth Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period. The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes. The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by B. Randall Watts and P. Hans Von Der Luft, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Small Cap Growth Fund produced a total return of 9.96%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 14.79% for the same period. 2 Small-cap stocks encountered heightened volatility over the reporting periods second half, when investors grew concerned regarding a number of threats to economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in the industrials and energy sectors, which offset better results in the health care sector. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Index. When choosing stocks, we seek to identify high-quality, small-cap companies that are experiencing or are expected to experience rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management, high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity helped boost confidence among businesses, consumers and investors. The recovery appeared to gain additional traction early in 2010, when employment gains indicated that stubbornly high unemployment might moderate. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In May, however, several developments threatened the economic rebound in the United States and worldwide. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden, requiring intervention by the International Monetary Fund and European Central Bank. Robust economic growth in China sparked local inflationary pressures, and investors worried that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and housing data suggested that persistent economic headwinds might constrain already mild growth. Consequently, stocks gave back many of their previous gains. On average, small-cap stocks produced higher returns than large-cap stocks, and growth-oriented stocks outperformed value-oriented stocks. Industrials, Energy Holdings Dampened Relative Performance The funds bottom-up security selection strategy encountered a number of disappointments in the industrials sector. Several staffing companiesincluding Administaff and Heidrick & Struggles International did not see employment conditions improve during the sluggish economic recovery as expected, pressuring the stocks prompting their elimination from the portfolio. Among logistics and transportation companies, laggards included Landstar System and RoadrunnerTransportation Systems, which suffered from a lack of pricing power and the inability to offset higher costs, particularly for drivers. In the energy sector, prices of natural gas remained at depressed levels due to a glut of supply and tepid demand, hurting earnings of natural gas producers PennVirginia , Comstock Resources and Quicksilver Resources. The fund achieved better results in the health care sector, where biophar-maceutical company Nektar Therapeutics saw positive data in clinical trials of a new drug under development. Specialty drug developer Salix Pharmaceuticals gained value after the FDA approved additional uses for a gastrointestinal medicine currently sold by the company, and Cardiome Pharma climbed when it announced progress in its partnership with Merck & Co. in launching a new treatment for atrial fibrillation. In addition, endovascular devices maker EV3 was acquired by Covidien during the reporting period, and vascular products provider Volcano reported strong earnings and increased its guidance to analysts. 4 A More Constructive Investment Posture Although the U.S. and global economies have hit a rough patch, causing uncertainty in financial markets, we do not currently expect a return to recession. Indeed, corporations now have record amounts of cash on their balance sheets, and profits in some industries have returned to pre-recession levels. However, it appears that the economic recovery will remain weaker than historical averages, with a number of uncertaintiessuch as tax policy, currency movements and geopolitical developments likely to challenge investor sentiment. In such an environment, we believe that investors will become increasingly selective, favoring companies with the ability to grow in a slow economy, and avoiding those with weaker underlying business fundamentals. Consequently, we have maintained overweighted exposure to the health care sector, where valuations are relatively attractive and companies seem poised for growth. We also have established an overweighted position in the technology sector in anticipation of greater corporate spending on productivity enhancements. We have identified fewer opportunities in the consumer discretionary sector, where demand may remain sluggish in the sub-par economic recovery. October 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund Class I shares and the Russell 2000 Growth Index Average Annual Total Returns as of 9/30/10 1 Year 5 Years 10 Years Class I shares 9.96% 0.59% 1.16% Russell 2000 Growth Index 14.79% 2.35% 0.13%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Growth Fund on 9/30/00 to a $10,000 investment made in the Russell 2000 Growth Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses. The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.68 Ending value (after expenses) $1,007.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.71 Ending value (after expenses) $1,020.41  Expenses are equal to the funds annualized expense ratio of .93% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks98.5% Shares Value ($) Consumer Discretionary13.2% 99 Cents Only Stores 144,440 a 2,727,027 Aarons 87,630 1,616,774 Cato, Cl. A 43,350 1,160,046 Cheesecake Factory 96,520 a 2,554,884 Columbia Sportswear 32,820 1,918,001 Gentex 81,340 b 1,586,943 HSN 81,660 a 2,441,634 Jarden 53,260 1,657,984 JOS. A. Bank Clothiers 48,995 a 2,087,677 Life Time Fitness 42,100 a,b 1,661,687 Lions Gate Entertainment 301,680 a,b 2,217,348 P.F. Changs China Bistro 34,200 b 1,580,040 Timberland, Cl. A 42,730 a 846,481 Tractor Supply 57,360 b 2,274,898 Vitamin Shoppe 55,760 1,530,612 WMS Industries 25,380 a 966,217 Consumer Staples3.8% Alberto-Culver 80,800 3,042,120 Inter Parfums 54,270 954,609 Nu Skin Enterprises, Cl. A 54,680 1,574,784 Seneca Foods, Cl. A 16,290 a 426,635 United Natural Foods 71,980 a 2,385,417 Energy4.6% Dril-Quip 21,430 a 1,331,017 Gulfport Energy 222,630 a 3,081,199 Northern Oil and Gas 79,720 a 1,350,457 Oil States International 67,980 a 3,164,469 Quicksilver Resources 93,400 a 1,176,840 Exchange Traded Funds6.9% iShares Russell 2000 Growth Index Fund 141,710 10,591,405 iShares Russell 2000 Index Fund 67,170 4,533,975 8 Common Stocks (continued) Shares Value ($) Financial8.1% Altisource Portfolio Solutions 95,550 a 2,975,427 Arch Capital Group 26,690 a 2,236,622 Coresite Realty 21,220 347,796 Hatteras Financial 65,250 1,857,668 Hersha Hospitality Trust 197,200 1,021,496 MarketAxess Holdings 100,870 1,712,773 MFA Financial 135,680 c 1,035,238 Portfolio Recovery Associates 46,750 a,b 3,022,388 Sterling Bancshares 186,670 1,002,418 Westamerica Bancorporation 47,620 b 2,594,814 Health Care21.8% Alexion Pharmaceuticals 37,580 a 2,418,649 Allscripts Healthcare Solutions 92,830 a 1,714,570 Analogic 46,020 2,065,378 AngioDynamics 65,330 a 995,629 Cardiome Pharma 162,350 a 990,335 Catalyst Health Solutions 42,960 a 1,512,622 Centene 60,960 a 1,438,046 Chemed 36,470 b 2,077,696 Cooper 44,030 2,035,067 Emergency Medical Services, Cl. A 41,208 a 2,194,326 Human Genome Sciences 80,470 a 2,397,201 ICON, ADR 92,280 a 1,995,094 MAP Pharmaceuticals 134,380 a 2,056,014 Mednax 21,050 a 1,121,965 Nektar Therapeutics 218,440 a,b 3,226,359 PerkinElmer 96,230 2,226,762 Pharmasset 38,190 a 1,126,605 PSS World Medical 50,260 a 1,074,559 RehabCare Group 75,210 a 1,520,746 Salix Pharmaceuticals 74,190 a 2,946,827 SXC Health Solutions 49,800 a 1,816,206 Theravance 76,620 a,b 1,540,062 Thermo Fisher Scientific 37,000 a 1,771,560 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Thoratec 59,190 a,b 2,188,846 United Therapeutics 20,480 a 1,147,085 Volcano 79,993 a 2,078,218 Industrial10.9% Columbus McKinnon 69,950 a 1,160,470 Crane 44,610 1,692,503 EMCOR Group 50,580 a 1,243,762 EnerSys 80,910 a 2,020,323 EnPro Industries 55,230 a 1,727,594 Exponent 29,820 a 1,001,654 GeoEye 26,300 a 1,064,624 Kforce 181,680 a 2,492,650 Knight Transportation 49,160 b 950,263 Middleby 29,420 a 1,864,934 Mueller Industries 79,960 2,118,140 Quanex Building Products 91,670 1,583,141 Roadrunner Transportation Systems 41,410 448,884 Teledyne Technologies 69,095 a 2,751,363 Werner Enterprises 90,520 b 1,854,755 Materials3.1% Arch Chemicals 59,950 2,103,645 Innophos Holdings 48,180 1,594,758 Intrepid Potash 114,950 a 2,996,747 Technology26.1% Acxiom 67,490 a 1,070,391 Blackboard 78,110 a,b 2,815,084 CACI International, Cl. A 34,660 a 1,568,712 CommScope 57,730 a 1,370,510 Commvault Systems 44,570 a 1,160,157 Compellent Technologies 56,730 a 1,031,351 DTS 46,930 a 1,791,318 Gartner 89,390 a 2,631,642 10 Common Stocks (continued) Shares Value ($) Technology (continued) Harmonic 394,330 a 2,712,990 Infinera 215,910 a 2,519,670 Integrated Device Technology 193,580 a 1,132,443 Ixia 191,470 a 2,374,228 Mellanox Technologies 56,230 a 1,104,357 Mentor Graphics 195,980 a 2,071,509 Netgear 66,590 a 1,798,596 NetLogic Microsystems 22,790 a 628,548 NetScout Systems 206,200 a 4,229,162 OmniVision Technologies 47,090 a 1,084,954 Pericom Semiconductor 74,380 a 646,362 PMC-Sierra 134,980 a 993,453 QLogic 121,850 a 2,149,434 Quality Systems 19,080 b 1,265,195 Quest Software 90,420 a 2,223,428 Rackspace Hosting 78,150 a,b 2,030,337 SMART Modular Technologies 239,100 a 1,441,773 Sonic Solutions 98,730 a,b 1,123,547 SuccessFactors 46,200 a 1,160,082 Terremark Worldwide 72,410 a 748,719 Triquint Semiconductor 354,100 a 3,399,360 Ultratech 81,590 a 1,395,189 VeriFone Holdings 54,540 a 1,694,558 Vishay Intertechnology 116,900 a 1,131,592 Vocus 110,390 a 2,040,007 Volterra Semiconductor 28,200 a 606,864 Total Common Stocks (cost $180,417,900) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,074,283) 3,074,283 d The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned7.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,429,349) 15,429,349 d Total Investments (cost $198,921,532) 106.9% Liabilities, Less Cash and Receivables (6.9%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $14,319,634 and the market value of the collateral held by the fund was $15,429,349. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 26.1 Exchange Traded Funds 6.9 Health Care 21.8 Energy 4.6 Consumer Discretionary 13.2 Consumer Staples 3.8 Industrial 10.9 Materials 3.1 Money Market Investments 8.4 Financial 8.1  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $14,319,634)Note 1(b): Unaffiliated issuers 180,417,900 215,739,979 Affiliated issuers 18,503,632 18,503,632 Cash 103,388 Receivable for investment securities sold 17,577,070 Dividends and interest receivable 119,052 Receivable for shares of Beneficial Interest subscribed 50,462 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 169,454 Payable for investment securities purchased 17,067,607 Liability for securities on loanNote 1(b) 15,429,349 Payable for shares of Beneficial Interest redeemed 209,627 Accrued expenses 73,737 Net Assets ($) Composition of Net Assets ($): Paid-in capital 230,187,028 Accumulated undistributed Investment incomenet 9,860 Accumulated net realized gain (loss) on investments (46,375,158) Accumulated net unrealized appreciation (depreciation) on investments 35,322,079 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 4,595,774 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,549,287 Affiliated issuers 6,710 Income from securities lendingNote 1(b) 69,962 Total Income Expenses: Investment advisory feeNote 3(a) 2,025,281 Custodian feesNote 3(b) 106,895 Shareholder servicing costsNote 3(b) 72,617 Accounting and administration feesNote 3(a) 45,000 Professional fees 44,762 Registration fees 26,894 Prospectus and shareholders reports 16,987 Trustees fees and expensesNote 3(c) 10,781 Loan commitment feesNote 2 5,308 Interest expenseNote 2 1,526 Miscellaneous 14,902 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (15) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 36,441,395 Net unrealized appreciation (depreciation) on investments (12,492,874) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment (loss)net (744,979) (762,541) Net realized gain (loss) on investments 36,441,395 (60,106,751) Net unrealized appreciation (depreciation) on investments (12,492,874) 53,910,681 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 14,174,094 154,067,155 Cost of shares redeemed (117,797,097) (80,251,671) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 299,563,270 232,706,397 End of Period Undistributed investment incomenet 9,860  Capital Share Transactions(Shares): Shares sold 316,382 4,424,502 Shares redeemed (2,629,565) (2,179,770) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 43.36 49.89 59.41 49.67 46.30 Investment Operations: Investment (loss)net b (.13) (.12) (.11) (.11) (.14) Net realized and unrealized gain (loss) on investments 4.45 (6.41) (9.41) c 9.85 c 3.51 Total from Investment Operations 4.32 (6.53) (9.52) 9.74 3.37 Net asset value, end of period 47.68 43.36 49.89 59.41 49.67 Total Return (%) 9.96 (13.14) (16.02) 19.61 7.28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 1.00 1.01 1.09 d 1.38 d Ratio of net expenses to average net assets .94 e 1.00 1.01 1.09 d 1.10 d Ratio of net investment (loss) to average net assets (.29) (.34) (.20) (.20) (.30) Portfolio Turnover Rate 181.09 271 207 175 f 166 f Net Assets, end of period ($ x 1,000) 219,144 299,563 232,706 186,991 42,103 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.01 for the year ended September 30, 2007. d For the period October 1, 2006 to September 19, 2007 and for 2006 the ratio includes the funds share of the TBC Small Cap Growth Portfolios (the Portfolio) allocated expenses. e Expense waivers and/or reimbursements amounted to less than .01%. f On September 19, 2007, the fund, which had owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amount shown for 2006 is the turnover rate for the Portfolio. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not 18 orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  197,629,170   Equity Securities Foreign  2,985,429   Mutual Funds/ Exchange Traded Funds 33,629,012    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully col- 20 lateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $23,321 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $43,977,365 and unrealized appreciation $32,934,146. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $939,793 of the carryover expires in fiscal 2011, $31,203,109 expires in fiscal 2017 and $11,834,463 expires in fiscal 2018. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $754,839, increased accumulated net realized gain (loss) on investments by $612 and decreased paid-in capital by $755,451. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 22 Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010 was approximately $109,000, with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 during the period ended September 30, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $12,725 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $3,170 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $15. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $106,895 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $142,220, custodian fees $23,400, chief compliance officer fees $1,783 and transfer agency per account fees $2,051. (c) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each 24 Trustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $444,983,739 and $545,519,710, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, the cost of investments for federal income tax purposes was $201,309,465; accordingly, accumulated net unrealized appreciation on investments was $32,934,146, consisting of $38,156,733 gross unrealized appreciation and $5,222,587 gross unrealized depreciation. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders Dreyfus/The Boston Company Small Cap Growth Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Growth Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Growth Fund as of September 30, 2010,the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 26 BOARD MEMBERS INFORMATION (Unaudited) The Fund 27 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. 28 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 29 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 30 ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 31 NOTES For More Information Ticker Symbol: SSETX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period.The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes.The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund produced a total return of 10.12%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 14.79% for the same period. 2 Small-cap stocks encountered heightened volatility over the reporting periods second half, when investors grew concerned regarding a number of threats to economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in the industrials and energy sectors, which offset better results in the health care sector. The Funds Investment Approach The fund seeks to maximize after-tax total return, consisting of long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Russell 2000 Growth Index.When choosing stocks, we seek to identify small-cap companies which are experiencing or are expected to experience rapid growth. We use tax-sensitive strategies in seeking to reduce the impact of federal and state income taxes on the funds after-tax returns, including minimizing sales of securities that result in capital gains and selling underperforming securities to realize capital losses that can be offset against realized capital gains. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity helped boost confidence among businesses, consumers and investors. The recovery appeared to gain additional traction early in 2010, when employment gains indicated that stubbornly high unemployment might moderate. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In May, however, several developments threatened the economic rebound in the United States and worldwide. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden, requiring intervention by the International Monetary Fund and European Central Bank. Robust economic growth in China sparked local inflationary pressures, and investors worried that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and housing data suggested that persistent economic headwinds might constrain already mild growth. Consequently, stocks gave back many of their previous gains. On average, small-cap stocks produced higher returns than large-cap stocks, and growth-oriented stocks outperformed value-oriented stocks. Industrials, Energy Holdings Dampened Relative Performance The funds bottom-up security selection strategy encountered a number of disappointments in the industrials sector. Several staffing companiesincluding Administaff, Heidrick & Struggles Internationa l and ICF International did not see business conditions improve during the sluggish economic recovery as we had expected, prompting their elimination from the portfolio. Among logistics and transportation companies, laggards included Landstar System and Roadrunner Transportation Systems, which suffered from a lack of pricing power and the inability to offset higher costs, particularly for drivers. In the energy sector, prices of natural gas remained at depressed levels due to a glut of supply and tepid demand, hurting earnings of natural gas producers Penn Virginia, Comstock Resources and Quicksilver Resources. The fund achieved better results in the health care sector, where biophar-maceutical company Nektar Therapeutics saw strongly positive data in clinical trials of a new drug under development. Specialty drug developer Salix Pharmaceuticals gained value after government regulators approved additional uses for a gastrointestinal medicine, and Cardiome Pharma climbed when it announced progress in its partnership with Merck & Co. in launching a new treatment for atrial fibrillation. In addition, endovascular devices maker eV3 was acquired by Covidien during the reporting period, and vascular products providerVolcano reported strong earnings and increased its guidance to analysts. 4 A More Constructive Investment Posture Although the U.S. and global economies have hit a rough patch, causing uncertainty in financial markets, we do not currently expect a return to recession. Indeed, corporations currently have record amounts of cash on their balance sheets, and profits in some industries have returned to pre-recession levels. However, it appears that the economic recovery will remain weaker than historical averages, with a number of uncertaintiessuch as tax policy, currency movements and geopolitical developments likely to challenge investor sentiment. In such an environment, we believe that investors will become increasingly selective, favoring companies with the ability to grow in a slow economy, and punishing those with weaker underlying business fundamentals. Consequently, we have maintained overweighted exposure to the health care sector, where valuations are relatively attractive and companies seem poised for growth. We also have established a mildly overweighted position in the technology sector in anticipation of greater corporate spending on productivity enhancements. We have identified fewer opportunities in the consumer discretionary sector, where demand may remain sluggish in the sub-par economic recovery. October 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Class I shares and the Russell 2000 Growth Index Average Annual Total Returns as of 9/30/10 1 Year 5 Years 10 Years Class I shares 10.12% 0.76% 1.71% Russell 2000 Growth Index 14.79% 2.35% 0.13%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund on 9/30/00 to a $10,000 investment made in the Russell 2000 Growth Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses. The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.83 Ending value (after expenses) $1,007.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.86 Ending value (after expenses) $1,020.26  Expenses are equal to the funds annualized expense ratio of .96% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks98.5% Shares Value ($) Consumer Discretionary13.5% 99 Cents Only Stores 126,060 a 2,380,013 Aarons 76,470 b 1,410,871 Cato, Cl. A 36,960 989,050 Cheesecake Factory 85,850 a 2,272,449 Columbia Sportswear 28,740 b 1,679,566 Gentex 68,920 1,344,629 HSN 70,660 a 2,112,734 Jarden 44,700 1,391,511 JOS. A. Bank Clothiers 42,990 a 1,831,804 Life Time Fitness 36,580 a,b 1,443,813 Lions Gate Entertainment 255,322 a,b 1,876,617 P.F. Changs China Bistro 29,630 b 1,368,906 Timberland, Cl. A 35,780 a 708,802 Tractor Supply 49,840 b 1,976,654 Vitamin Shoppe 46,310 1,271,210 WMS Industries 22,150 a 843,251 Consumer Staples3.9% Alberto-Culver 68,653 2,584,785 Inter Parfums 47,370 833,238 Nu Skin Enterprises, Cl. A 47,570 1,370,016 Seneca Foods, Cl. A 14,000 a 366,660 United Natural Foods 60,870 a 2,017,232 Energy4.7% Dril-Quip 18,020 a 1,119,222 Gulfport Energy 184,960 a 2,559,846 Northern Oil and Gas 68,660 a 1,163,100 Oil States International 59,060 a 2,749,243 Quicksilver Resources 80,720 a 1,017,072 Exchange Traded Funds4.8% iShares Russell 2000 Growth Index Fund 118,110 b 8 Common Stocks (continued) Shares Value ($) Financial8.3% Altisource Portfolio Solutions 82,620 a 2,572,787 Arch Capital Group 23,290 a 1,951,702 Coresite Realty 18,830 308,624 Hatteras Financial 55,020 b 1,566,419 Hersha Hospitality Trust 172,740 894,793 MarketAxess Holdings 87,670 1,488,637 MFA Financial 116,220 c 886,759 Portfolio Recovery Associates 40,180 a,b 2,597,637 Sterling Bancshares 162,740 873,914 Westamerica Bancorporation 40,420 b 2,202,486 Health Care22.1% Alexion Pharmaceuticals 31,380 a 2,019,617 Allscripts Healthcare Solutions 77,540 a 1,432,164 Analogic 38,180 1,713,518 AngioDynamics 54,940 a 837,286 Cardiome Pharma 134,050 a 817,705 Catalyst Health Solutions 36,960 a 1,301,362 Centene 50,800 a 1,198,372 Chemed 31,680 1,804,810 Cooper 39,170 1,810,437 Emergency Medical Services, Cl. A 35,818 a 1,907,308 Human Genome Sciences 68,340 a 2,035,849 ICON, ADR 79,040 a 1,708,845 MAP Pharmaceuticals 115,400 a 1,765,620 Mednax 17,720 a 944,476 Nektar Therapeutics 185,930 a,b 2,746,186 PerkinElmer 83,270 1,926,868 Pharmasset 32,490 a 958,455 PSS World Medical 43,670 a 933,665 RehabCare Group 63,880 a 1,291,654 Salix Pharmaceuticals 62,120 a 2,467,406 SXC Health Solutions 42,280 a 1,541,952 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Theravance 64,550 a,b 1,297,455 Thermo Fisher Scientific 30,580 a 1,464,170 Thoratec 50,880 a,b 1,881,542 United Therapeutics 17,390 a 974,014 Volcano 69,700 a 1,810,806 Industrial11.2% Columbus McKinnon 58,310 a 967,363 Crane 38,430 1,458,034 EMCOR Group 43,960 a 1,080,976 EnerSys 70,060 a 1,749,398 EnPro Industries 47,980 a 1,500,814 Exponent 24,820 a 833,704 GeoEye 22,650 a 916,872 Kforce 156,550 a 2,147,866 Knight Transportation 43,050 832,157 Middleby 25,100 a 1,591,089 Mueller Industries 69,220 1,833,638 Quanex Building Products 78,770 1,360,358 Roadrunner Transportation Systems 33,140 359,238 Teledyne Technologies 58,198 a 2,317,444 Werner Enterprises 79,150 1,621,784 Materials3.2% Arch Chemicals 52,600 1,845,734 Innophos Holdings 40,110 1,327,641 Intrepid Potash 100,870 a 2,629,681 Technology26.8% Acxiom 59,840 a 949,062 Blackboard 67,560 a,b 2,434,862 CACI International, Cl. A 29,184 a 1,320,868 CommScope 50,180 a 1,191,273 Commvault Systems 38,410 a 999,812 Compellent Technologies 49,780 a 905,000 DTS 39,550 a 1,509,623 10 Common Stocks (continued) Shares Value ($) Technology (continued) Gartner 79,460 a 2,339,302 Harmonic 339,000 a 2,332,320 Infinera 185,620 a 2,166,185 Integrated Device Technology 165,800 a 969,930 Ixia 164,880 a 2,044,512 Mellanox Technologies 48,837 a,b 959,159 Mentor Graphics 165,250 a 1,746,693 Netgear 57,680 a 1,557,937 NetLogic Microsystems 20,260 a 558,771 NetScout Systems 178,320 a 3,657,343 OmniVision Technologies 40,570 a 934,733 Pericom Semiconductor 58,990 a 512,623 PMC-Sierra 115,400 a 849,344 QLogic 108,120 a 1,907,237 Quality Systems 15,940 b 1,056,981 Quest Software 77,740 a 1,911,627 Rackspace Hosting 67,380 a,b 1,750,532 SMART Modular Technologies 200,820 a 1,210,945 Sonic Solutions 83,870 a,b 954,441 SuccessFactors 38,890 a 976,528 Terremark Worldwide 59,560 a,b 615,850 Triquint Semiconductor 306,240 a 2,939,904 Ultratech 70,880 a 1,212,048 VeriFone Holdings 47,000 a 1,460,290 Vishay Intertechnology 103,740 a 1,004,203 Vocus 96,310 a 1,779,809 Volterra Semiconductor 25,070 a 539,506 Total Common Stocks (cost $158,279,877) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,587,659) 3,587,659 d The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned12.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,398,298) 22,398,298 d Total Investments (cost $184,265,834) 112.7% Liabilities, Less Cash and Receivables (12.7%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $21,839,650 and the market value of the collateral held by the fund was $22,398,298. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 26.8 Exchange Traded Funds 4.8 Health Care 22.1 Energy 4.7 Money Market Investments 14.2 Consumer Staples 3.9 Consumer Discretionary 13.5 Materials 3.2 Industrial 11.2 Financial 8.3  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $21,839,650)Note 1(b): Unaffiliated issuers 158,279,877 181,078,179 Affiliated issuers 25,985,957 25,985,957 Cash 38,631 Receivable for investment securities sold 4,700,102 Dividends and interest receivable 96,628 Receivable for shares of Beneficial Interest subscribed 7,474 Prepaid expenses 2,551 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 148,355 Liability for securities on loanNote 1(b) 22,398,298 Payable for investment securities purchased 4,963,697 Payable for shares of Beneficial Interest redeemed 537,797 Accrued expenses 63,944 Net Assets ($) Composition of Net Assets ($): Paid-in capital 228,065,115 Accumulated undistributed investment incomenet 8,637 Accumulated net realized gain (loss) on investments (67,074,623) Accumulated net unrealized appreciation (depreciation) on investments 22,798,302 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 5,746,133 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,191,023 Affiliated issuers 5,579 Income from securities lendingNote 1(b) 66,303 Total Income Expenses: Investment advisory feeNote 3(a) 1,531,471 Custodian feesNote 3(b) 105,248 Shareholder servicing costsNote 3(b) 90,332 Accounting and administration feesNote 3(a) 45,000 Professional fees 39,370 Prospectus and shareholders reports 24,956 Registration fees 24,259 Trustees fees and expensesNote 3(c) 9,415 Loan commitment feesNote 2 2,327 Miscellaneous 13,701 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (3) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 32,428,299 Net unrealized appreciation (depreciation) on investments (13,558,978) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment (loss)net (623,171) (805,574) Net realized gain (loss) on investments 32,428,299 (75,416,037) Net unrealized appreciation (depreciation) on investments (13,558,978) 31,483,918 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 14,599,482 76,973,547 Cost of shares redeemed (52,853,254) (131,676,622) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 203,805,053 303,245,821 End of Period Undistributed investment incomenet 8,637  Capital Share Transactions (Shares): Shares sold 490,583 3,295,500 Shares redeemed (1,759,076) (5,308,402) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.05 33.59 43.15 42.27 42.35 Investment Operations: Investment (loss)net b (.10) (.09) (.07) (.07) (.08) Net realized and unrealized gain (loss) on investments 3.04 c (4.45) (6.42) c 8.07 c 3.08 Total from Investment Operations 2.94 (4.54) (6.49) 8.00 3.00 Distributions: Dividends from net realized gain on investments   (3.07) (7.12) (3.08) Net asset value, end of period 31.99 29.05 33.59 43.15 42.27 Total Return (%) 10.12 (13.54) (15.99) 20.79 7.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 1.05 .95 .96 .99 Ratio of net expenses to average net assets .99 d 1.05 d .95 .96 .99 Ratio of net investment (loss) to average net assets (.33) (.38) (.19) (.17) (.18) Portfolio Turnover Rate 171.24 265.74 209 170 169 Net Assets, end of period ($ x 1,000) 183,797 203,805 303,246 316,479 160,552 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amounting to $.02, $.01 and $.04, respectively, per share for the years ended September 30, 2010, 2008 and 2007. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates a series company currently offering twelve series, including the fund.The funds investment objective is to maximize after-tax total return, consisting of long-term growth of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on the exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not 18 orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  169,724,088   Equity Securities Foreign  2,526,550   Mutual Funds/ Exchange Traded Funds 34,813,498    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for signifi- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) cant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 20 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $22,101 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carry- The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $65,187,670 and unrealized appreciation $20,919,986. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $34,288,194 of the carryover expires in fiscal 2017 and $30,899,476 expires in fiscal 2018. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, the fund increased accumulated undistributed investment income-net by $631,808 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. 22 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on September 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 during the period ended September 30, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $3,320 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $706 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $105,248 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $117,155, custodian fees $22,000, chief compliance officer fees $1,783 and transfer agency per account fees $7,417. (c) Prior to January 1, 2010, each Board member received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended 24 that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting. Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $318,870,928 and $356,906,477, respectively. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, the cost of investments for federal income tax purposes was $186,144,150; accordingly, accumulated net unrealized appreciation on investments was $20,919,986, consisting of $26,111,128 gross unrealized appreciation and $5,191,142 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 The Fund 27 BOARD MEMBERS INFORMATION (Unaudited) 28 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. J.Tomlinson Fort, Emeritus Board Member The Fund 29 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. 30 JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 31 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 32 For More Information Ticker Symbol: SDCEX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/The Boston Company Small Cap Value Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small CapValue Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period.The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes.The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Joseph M. Corrado, CFA, and Stephanie K. Brandaleone, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Small Cap Value Fund produced a total return of 11.27%. 1 In comparison, the funds benchmark, the Russell 2000 Value Index (the Index), produced a total return of 11.84% for the same period. 2 Economic uncertainties undermined stock prices over the reporting periods second half, partly offsetting gains achieved during a market rally over the first half. The fund produced returns that were slightly lower than its benchmark, as above-average results from the health care and consumer discretionary sectors were balanced by shortfalls in the information technology and industrials sectors. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with market capitalizations, at the time of purchase, that are equal to or less than the total market capitalization of the largest company in the Index. We use fundamental research and qualitative analysis to select stocks and look for companies with strong competitive positions, high quality management, and financial strength. We use a consistent three-step fundamental research process to evaluate the stocks, consisting of valuation, which is to identify small-cap companies that are considered to be attractively priced relative to their earnings potential; fundamentals, which is to verify the strength of the underlying business position; and catalyst, which is to identify a specific event that has the potential to cause the stocks to appreciate in value. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity helped boost confidence among The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) businesses, consumers and investors. The recovery appeared to gain additional traction early in 2010, when employment gains indicated that stubbornly high unemployment might moderate. In May, however, several developments threatened the economic rebound. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden. Robust economic growth in China sparked local inflationary pressures, and investors worried that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and the housing data suggested that economic headwinds might constrain already mild growth. Consequently, stocks gave back many of their previous gains over the spring and summer.Although small-cap stocks generally produced higher returns than their large-cap counterparts, value-oriented stocks tended to lag growth-oriented stocks during the reporting period. Individual Holdings Produced Mixed Returns In this changing market environment, the funds relative performance was bolstered by hospice care provider Odyssey Healthcare, which was acquired by former rival Gentiva Health Services. Managed healthcare provider AMERIGROUP benefited from expectations of higher revenues after the passage of health care reform legislation. Medical helicopter services company Air Methods prospered amid a secular shift toward outsourcing by hospitals and municipalities. Finally, biopharma-ceutical services company PAREXEL International gained value after booking high order volumes, and we eliminated its position in the portfolio when the stock reached a fuller valuation. In the consumer discretionary sector, retailerWilliams-Sonoma continues to successfully integrate its brick and mortar stores with an expanded catalog and online presence.Apparel seller Childrens Place Retail Stores and athletic shoes specialist Foot Locker benefited from improved comparatives. Similarly, footwear sellers Skechers USA and Timberland saw solid rebounds in overall business activity. These successes were largely offset by disappointments in other areas. Results from the information technology sector were undermined by semiconductor equipment company FormFactor, which encountered speed bumps in the transition to new semiconductor testing methods. Communications equipment maker Arris Group lagged due to intensi- 4 fying competitive pressures, which weighed on its business outlook. In the industrials sector, civil construction contractor Granite Construction declined due to a smaller-than-expected impact on its business from the federal stimulus package. Positioned for a More Selective Market Environment Although the U.S. and global economies have hit a rough patch, we do not currently expect a return to recession. Indeed, corporations now have record amounts of cash on their balance sheets, and profits in some industries have returned to pre-recession levels. However, it appears that the economic recovery will remain weaker than historical averages, with a number of uncertaintiessuch as tax policy, currency movements and geopolitical developmentslikely to challenge investor sentiment. In such an environment, we believe that investors will become more selective, favoring attractively valued companies with the ability to grow in a slow economy, and avoiding those with weaker underlying business fundamentals. Consequently, we have maintained overweighted exposure to the health care and consumer discretionary sectors, where valuations are relatively attractive. We also have established a mildly overweighted position in the information technology sector in anticipation of greater corporate spending on productivity enhancements. October 15, 2010 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Small Cap Value Fund Class I shares and the Russell 2000 Value Index Average Annual Total Returns as of 9/30/10 1 Year 5 Years 10 Years Class I shares 11.27% 2.08% 9.43% Russell 2000 Value Index 11.84% 0.73% 7.72%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Value Fund on 9/30/00 to a $10,000 investment made in the Russell 2000 Value Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small CapValue Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.65 Ending value (after expenses) $973.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Expenses paid per $1,000  $ 4.76 Ending value (after expenses) $1,020.36  Expenses are equal to the funds annualized expense ratio of .94% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks98.9% Shares Value ($) Consumer Discretionary14.5% Bebe Stores 453,930 3,272,835 Belo, Cl. A 376,510 a 2,334,362 Big 5 Sporting Goods 108,950 1,462,109 Callaway Golf 283,680 b 1,985,760 Cavco Industries 44,102 a 1,583,703 Childrens Place Retail Stores 75,230 a 3,668,967 Drew Industries 57,020 a 1,189,437 Ethan Allen Interiors 231,040 b 4,033,958 Foot Locker 302,730 4,398,667 Furniture Brands International 316,240 a 1,701,371 Gentex 127,920 2,495,719 Gymboree 23,180 a 962,897 Jack in the Box 154,960 a 3,322,342 MDC Holdings 113,630 3,298,679 Meredith 150,460 b 5,011,823 OfficeMax 493,014 a 6,453,553 Ryland Group 285,410 b 5,114,547 Saks 247,030 a,b 2,124,458 Talbots 367,640 a,b 4,816,084 Thor Industries 109,900 3,670,660 Timberland, Cl. A 145,140 a 2,875,223 Williams-Sonoma 179,262 b 5,682,605 Consumer Staples4.8% BJs Wholesale Club 108,070 a 4,484,905 Caseys General Stores 65,393 2,730,158 Flowers Foods 133,740 3,322,102 Hain Celestial Group 118,930 a,b 2,851,941 Lancaster Colony 41,720 1,981,700 Lance 155,990 3,322,587 Spartan Stores 208,490 3,023,105 Winn-Dixie Stores 277,820 a,b 1,980,857 8 Common Stocks (continued) Shares Value ($) Energy6.0% Cal Dive International 475,670 a 2,601,915 Comstock Resources 175,860 a 3,955,092 Frontier Oil 387,960 5,198,664 Matrix Service 250,620 a 2,192,925 Penn Virginia 193,800 3,108,552 Tesco 154,590 a 1,859,718 Tidewater 113,630 5,091,760 Unit 153,700 a 5,731,473 Exchange Traded Funds.8% iShares Russell 2000 Value Index Fund 59,890 Financial31.2% Aspen Insurance Holdings 132,780 4,020,579 Associated Banc-Corp 287,990 3,798,588 BioMed Realty Trust 283,650 c 5,083,008 Brandywine Realty Trust 259,290 c 3,176,303 Brookline Bancorp 246,880 2,463,863 CBL & Associates Properties 326,820 c 4,268,269 Citizens Republic Bancorp 3,197,310 a 2,881,096 City National 84,947 b 4,508,137 Columbia Banking System 126,660 2,488,869 CVB Financial 377,580 b 2,835,626 DCT Industrial Trust 574,820 2,753,388 DiamondRock Hospitality 484,961 a,c 4,602,280 E*TRADE Financial 400,871 a 5,828,664 Entertainment Properties Trust 70,290 c 3,035,122 First American Financial 370,850 5,540,499 Getty Realty 130,180 b,c 3,492,729 Glacier Bancorp 231,660 3,382,236 Hanover Insurance Group 101,610 4,775,670 Inland Real Estate 314,430 c 2,612,913 Investment Technology Group 231,411 a 3,290,664 Kilroy Realty 99,190 c 3,287,157 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) LaSalle Hotel Properties 200,920 c 4,699,519 Lexington Realty Trust 787,460 b,c 5,638,214 MGIC Investment 858,950 a,b 7,928,109 National Health Investors 89,090 c 3,925,305 National Penn Bancshares 260,360 1,627,250 NewAlliance Bancshares 120,887 1,525,594 Old National Bancorp 309,380 3,248,490 Omega Healthcare Investors 180,360 b,c 4,049,082 PacWest Bancorp 135,800 b 2,588,348 Piper Jaffray 87,200 a 2,540,136 Protective Life 169,490 3,688,102 Provident Financial Services 234,570 2,899,285 Radian Group 522,140 4,083,135 Southwest Bancorp 132,267 1,715,503 Sterling Bancshares 539,710 2,898,243 SVB Financial Group 123,370 a 5,221,018 TradeStation Group 307,270 a 2,021,837 Urstadt Biddle Properties, Cl. A 57,530 c 1,040,142 Viad 117,960 2,281,346 Washington Federal 313,531 4,784,483 Washington Trust Bancorp 38,960 b 744,915 Webster Financial 171,290 3,007,852 Wilmington Trust 349,879 3,141,913 Health Care9.2% Air Methods 83,270 a,b 3,462,367 AMERIGROUP 147,250 a 6,253,708 Assisted Living Concepts, Cl. A 47,470 a,b 1,444,987 Haemonetics 105,630 a 6,182,524 Kensey Nash 93,744 a 2,708,264 LifePoint Hospitals 151,510 a 5,311,941 Mednax 94,153 a 5,018,355 Omnicell 234,760 a 3,070,661 RehabCare Group 234,160 a 4,734,715 STERIS 215,750 b 7,167,215 10 Common Stocks (continued) Shares Value ($) Industrial14.3% Astec Industries 129,390 a,b 3,691,497 Atlas Air Worldwide Holdings 43,990 a 2,212,697 Brinks 221,420 5,092,660 Clean Harbors 90,870 a,b 6,156,443 Columbus McKinnon 105,720 a 1,753,895 Comfort Systems USA 128,710 1,381,058 Duff & Phelps, Cl. A 160,960 2,168,131 FTI Consulting 228,320 a 7,920,421 Granite Construction 171,654 b 3,903,412 Heidrick & Struggles International 91,200 1,776,576 Marten Transport 80,140 1,857,645 McGrath Rentcorp 103,720 2,484,094 Mueller Industries 103,910 2,752,576 Resources Connection 135,520 1,864,755 RSC Holdings 299,350 a 2,233,151 Spirit Aerosystems Holdings, Cl. A 282,880 a 5,637,798 Steelcase, Cl. A 424,920 3,539,584 Team 122,040 a 2,100,308 Tetra Tech 118,220 a 2,479,073 Thomas & Betts 73,070 a 2,997,331 US Ecology 125,090 2,001,440 Waste Connections 115,739 a 4,590,209 Materials4.3% Carpenter Technology 96,640 3,257,735 Coeur dAlene Mines 304,540 a,b 6,066,437 Domtar 51,450 3,322,641 Louisiana-Pacific 480,980 a,b 3,641,019 RTI International Metals 118,520 a 3,629,082 Wausau Paper 169,060 a 1,401,507 Technology10.5% Arris Group 249,340 a 2,436,052 Aspen Technology 274,228 a 2,843,744 Aviat Networks 231,670 a 947,530 Avid Technology 239,060 a,b 3,134,077 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Cadence Design Systems 710,160 a 5,418,521 CommScope 154,380 a 3,664,981 CoreLogic 297,910 5,707,956 Cymer 115,440 a 4,280,515 Diebold 210,820 6,554,394 FormFactor 145,480 a 1,251,128 MKS Instruments 103,120 a 1,854,098 NetScout Systems 174,110 a 3,570,996 Sonus Networks 1,012,247 a 3,573,232 Tekelec 206,750 a 2,679,480 Websense 200,860 a,b 3,563,256 Utilities3.3% El Paso Electric 219,100 a 5,210,198 PNM Resources 122,620 1,396,642 Portland General Electric 235,820 4,782,430 WGL Holdings 130,600 4,934,068 Total Common Stocks (cost $461,363,434) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,248,138) 8,248,138 d 12 Investment of Cash Collateral for Securities Loaned9.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $47,366,286) 47,366,286 d Total Investments (cost $516,977,858) 110.2% Liabilities, Less Cash and Receivables (10.2%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $45,497,619 and the market value of the collateral held by the fund was $47,366,286. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 31.2 Energy 6.0 Consumer Discretionary 14.5 Consumer Staples 4.8 Industrial 14.3 Materials 4.3 Money Market Investments 11.3 Utilities 3.3 Technology 10.5 Exchange Traded Funds .8 Health Care 9.2  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $45,497,619)Note 1(b): Unaffiliated issuers 461,363,434 487,104,485 Affiliated issuers 55,614,424 55,614,424 Cash 567,643 Receivable for investment securities sold 9,737,781 Dividends and interest receivable 611,735 Receivable for shares of Beneficial Interest subscribed 76,803 Prepaid expenses 3,500 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 352,663 Liability for securities on loanNote 1(b) 47,366,286 Payable for investment securities purchased 13,335,560 Payable for shares of Beneficial Interest redeemed 123,926 Accrued expenses 145,371 Net Assets ($) Composition of Net Assets ($): Paid-in capital 547,883,948 Accumulated undistributed investment incomenet 1,394,809 Accumulated net realized gain (loss) on investments (82,627,243) Accumulated net unrealized appreciation (depreciation) on investments 25,741,051 Net Assets ($) Class I Shares Outstanding (unlimted number of $.001 par value shares of Beneficial Interest authorized) 23,934,062 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 6,902,047 Affiliated issuers 11,151 Income from securities lendingNote 1(b) 59,686 Total Income Expenses: Investment advisory feeNote 3(a) 3,839,795 Shareholder servicing costsNote 3(b) 346,616 Custodian feesNote 3(b) 125,233 Accounting and administration feesNote 3(a) 45,000 Professional fees 39,837 Registration fees 24,693 Trustees fees and expensesNote 3(c) 24,048 Prospectus and shareholders reports 20,685 Loan commitment feesNote 2 6,751 Miscellaneous 13,285 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (7) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 58,233,505 Net realized gain (loss) on financial futures (66,506) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (11,355,645) Net unrealized appreciation (depreciation) on financial futures 82,835 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 2,486,948 2,778,316 Net realized gain (loss) on investments 58,166,999 (101,657,755) Net unrealized appreciation (depreciation) on investments (11,272,810) 65,039,732 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 78,442,990 89,918,544 Dividends reinvested 1,044,363 1,989,473 Cost of shares redeemed (93,644,622) (101,183,732) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 458,498,629 504,373,158 End of Period Undistributed investment incomenet 1,394,809 530,940 Capital Share Transactions (Shares): Shares sold 3,915,144 6,042,574 Shares issued for dividends reinvested 55,141 143,192 Shares redeemed (4,760,845) (6,875,106) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 18.54 19.85 25.26 23.70 22.55 Investment Operations: Investment incomenet b .10 .11 .18 .16 .09 Net realized and unrealized gain (loss) on investments 1.99 (1.31) (3.95) 2.48 2.58 Total from Investment Operations 2.09 (1.20) (3.77) 2.64 2.67 Distributions: Dividends from investment incomenet (.06) (.11) (.19) (.09) (.03) Dividends from net realized gain on investments   (1.45) (.99) (1.49) Total Distributions (.06) (.11) (1.64) (1.08) (1.52) Net asset value, end of period 20.57 18.54 19.85 25.26 23.70 Total Return (%) 11.27 (5.83) (15.38) 11.18 12.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 .97 .93 .90 c .94 c Ratio of net expenses to average net assets .93 d .97 d .93 .90 c .94 c Ratio of net investment income to average net assets .52 .76 .85 .61 .40 Portfolio Turnover Rate 79.47 82.04 73 67 e 60 e Net Assets, end of period ($ x 1,000) 492,393 458,499 504,373 829,957 539,560 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Includes the funds share of the The Boston Company Small Cap Value Portfolios (the Portfolio) allocated expenses. d Expense waivers and/or reimbursements amounted to less than .01%. e On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year ended September 30, 2007.The amounts shown for 2006 are ratios for the portfolio. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Value Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price 18 that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds invest ments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  483,391,904   Mutual Funds/ Exchange Traded Funds 59,327,005    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to 20 prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $19,895 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 22 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $911,268, accumulated capital losses $79,247,611 and unrealized appreciation $22,844,960. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $61,534,792 of the carryover expires in fiscal 2017 and $17,712,819 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $1,329,932 and $2,759,107, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, limited partnerships and recognition of book to tax differences resulting from prior year fund restructure, the fund decreased accumulated undistributed investment income-net by $293,147, The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) increased accumulated net realized gain (loss) on investments by $453,650 and decreased paid-in capital by $160,503. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 during the period ended September 30, 2010 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was 24 charged $8,071 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $1,584 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $7. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $125,233 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $314,664, custodian fees $26,400, chief compliance officer fees $1,783 and transfer agency per account fees $9,816. (c) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2010, amounted to $371,578,641 and $382,363,126, respectively. 26 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended September 30, 2010: Average Value ($) Net Assets (%) Equity futures contracts 3,475,240 .72 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. At September 30, 2010, there were no financial futures contracts outstanding. At September 30, 2010, the cost of investments for federal income tax purposes was $519,873,949; accordingly, accumulated net unrealized appreciation on investments was $22,844,960, consisting of $57,552,641 gross unrealized appreciation and $34,707,681 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Value Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Value Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small CapValue Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 The Fund 29 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund designates the maximum amount allowable, but not less than $1,329,932 as ordinary income dividends paid during the year ended September 30, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund designates the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended September 30, 2010 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 30 BOARD MEMBERS INFORMATION (Unaudited) The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 34 ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 35 NOTES For More Information Ticker Symbol: STSVX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus/The Boston Company Small/Mid Cap Growth Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small/Mid Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small/Mid Cap Growth Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in some of the riskier asset classes, including U.S. stocks, offsetting gains achieved earlier in the reporting period. The spending power of consumers, long an important economic catalyst, has been diminished by concerns over job security and an inability to generate cash from the equity in their homes. The second major driver of sustainable growth, corporate investment, also has been stunted, as a continuing lack of credit thwarts business development. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/The Boston Company Small/Mid Cap Growth Funds Class A shares produced a total return of 10.45%, Class C shares returned 9.14% and Class I shares returned 10.72%. 1 In comparison, the funds benchmark, the Russell 2500 Growth Index (the Index), produced a total return of 17.27% for the same period. 2 Small- and mid-cap stocks encountered heightened volatility over the reporting periods second half, when investors grew concerned regarding several threats to economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in the information technology, financials and consumer discretionary sectors, offsetting better results in the consumer staples sector. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap and mid-cap U.S. companies with market capitalizations, at the time of purchase, equal to or less than the total market capitalization of the largest company in the Index. When choosing stocks, we seek to identify high-quality small-cap and mid-cap companies with rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth. We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Global Economic Concerns Intensified The reporting period began in the midst of an economic recovery as improved manufacturing activity helped boost confidence among businesses, consumers and investors in the United States and worldwide. In May, however, several developments threatened the economic rebound. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden. Robust economic growth in China sparked local inflationary pressures, and investors worried that remedial measures might dampen a major engine of global growth. In the United States, mixed employment and housing data suggested that persistent economic headwinds might constrain already mild growth. Consequently, stocks gave back many of their previous gains. On average, small- and mid-cap stocks produced higher returns than large-cap stocks, and growth-oriented stocks outperformed value-oriented stocks. Security Selections Produced Mixed Results Although the fund participated to a significant degree in the markets gains over the reporting period, our bottom-up security selection strategy encountered a number of disappointments in the information technology sector. Results were hampered by the funds exit from positions in semiconductor companies Verigy and Atheros Communications , which proved to be too early as these stocks continued to advance for the benchmark despite an apparent peak in the business cycle for semiconductors. Similarly, the fund sold application delivery specialist F5 Networks after it had posted gains but before its share price peaked. The funds results in the financials sector were undermined by insurance companies Tower Group and Williams Group Holdings , which suffered due to softer-than-expected pricing in the weak economy.Among diversified financial services companies, securities exchange Intercontinental Exchange was hurt by lower trading volumes, prompting its sale from the portfolio. Finally, in the consumer discretionary sector, gaming companies International Game Technology and WMS Industries were hindered, as expected equipment upgrades were pushed out. The fund achieved better results in the consumer staples sector, where luxury goods purveyor Estee Lauder Companies gained value after restructuring its brands domestically and expanding its presence in faster-growing emerging markets. Hair care products producer Alberto-Culver was acquired by household goods giant Unilever late in the reporting period at a premium to its then-prevailing stock price. Positioned for a More Selective Market Environment Although the U.S. and global economies have hit a rough patch, causing uncertainty in financial markets, we do not currently expect a return to 4 recession. Indeed, corporations now have record amounts of cash on their balance sheets, and profits in some industries have returned to pre-recession levels. However, it appears that the economic recovery will remain weaker than historical averages, with a number of uncertaintiessuch as tax policy, currency movements and geopolitical developmentslikely to challenge investor sentiment. In such an environment, we believe that investors will become increasingly selective, favoring companies with the ability to grow in a slow economy, and avoiding those with weaker underlying business fundamentals. Consequently, we have maintained overweighted exposure to the health care sector, where valuations are relatively attractive and companies seem poised for growth. We also have established a mildly overweighted position in the technology sector in anticipation of greater corporate spending on productivity enhancements. We have identified fewer opportunities in the consumer discretionary sector, where demand may remain sluggish in the sub-par economic recovery. October 15, 2010 Please note: the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories. They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies (the 2,500 smallest companies in the Russell 3000 Index, which is comprised of the 3,000 largest U. S. companies based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/The Boston Company Small/Mid Cap Growth Fund Class I shares with the Russell 2500 Growth Index and the Russell  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small/Mid Cap Growth Fund on 9/30/00 to a $10,000 investment made in the Russell 2500 Growth Index and the Russell 2000 Growth Index on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index is an unmanaged index that measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the indices potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 4.08% 2.41%  0.22%  without sales charge 3/31/09 10.45% 3.63%  0.81%  Class C shares with applicable redemption charge  3/31/09 8.14% 3.29%  0.65%  without redemption 3/31/09 9.14% 3.29%  0.65%  Class I shares 1/1/88 10.72% 3.68% 0.84% Russell 2500 Growth Index 17.27% 3.09% 0.47% Russell 2000 Growth Index 14.79% 2.35% 0.13% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small/Mid Cap Growth Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.61 $ 9.89 $ 3.86 Ending value (after expenses) $997.60 $992.60 $998.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 5.67 $ 10.00 $ 3.90 Ending value (after expenses) $1,019.45 $1,015.14 $1,021.21  Expenses are equal to the funds annualized expense ratio of 1.12% for Class A, 1.98% for Class C and .77% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks99.6% Shares Value ($) Consumer Discretionary15.3% Choice Hotels International 139,020 a 5,068,669 HSN 171,390 b 5,124,561 Jarden 92,150 2,868,629 Lear 53,040 b 4,186,447 Life Time Fitness 80,960 b 3,195,491 Lions Gate Entertainment 553,208 a,b 4,066,079 P.F. Changs China Bistro 66,060 a 3,051,972 PetSmart 258,550 9,049,250 Strayer Education 17,870 3,118,315 Tractor Supply 103,660 a 4,111,156 Vitamin Shoppe 74,740 2,051,613 Williams-Sonoma 256,800 a 8,140,560 WMS Industries 80,720 b 3,073,010 Wolverine World Wide 146,890 4,261,279 Consumer Staples4.6% Alberto-Culver 151,230 5,693,809 Estee Lauder, Cl. A 47,350 2,993,939 Hansen Natural 103,830 b 4,840,555 Whole Foods Market 132,970 b 4,934,517 Energy3.8% Complete Production Services 331,080 b 6,770,586 Concho Resources 83,230 b 5,507,329 Quicksilver Resources 234,300 b 2,952,180 Exchange Traded Funds1.7% iShares Russell 2000 Growth Index Fund 92,060 Financial8.9% Arch Capital Group 95,100 b 7,969,380 Coresite Realty 41,670 682,971 Huntington Bancshares 1,063,100 6,027,777 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) KeyCorp 767,110 6,106,196 MFA Financial 611,600 c 4,666,508 Och-Ziff Capital Management Group, Cl. A 283,110 4,218,339 Westamerica Bancorporation 110,680 a 6,030,953 Health Care21.5% Alexion Pharmaceuticals 78,620 b 5,059,983 Allscripts Healthcare Solutions 264,180 b 4,879,405 AmerisourceBergen 89,760 2,752,042 Amylin Pharmaceuticals 76,360 a,b 1,592,106 Catalyst Health Solutions 57,656 b 2,030,068 Centene 107,630 b 2,538,992 Cooper 86,680 4,006,350 Emergency Medical Services, Cl. A 79,605 b 4,238,966 Human Genome Sciences 149,690 b 4,459,265 ICON, ADR 173,620 b 3,753,664 Mednax 37,980 b 2,024,334 Nektar Therapeutics 363,260 a,b 5,365,350 Patterson 138,160 3,958,284 PerkinElmer 178,640 4,133,730 Pharmasset 69,280 b 2,043,760 PSS World Medical 97,060 b 2,075,143 Resmed 119,820 b 3,931,294 Salix Pharmaceuticals 92,200 b 3,662,184 SXC Health Solutions 122,060 b 4,451,528 Thermo Fisher Scientific 67,090 b 3,212,269 Thoratec 113,120 a,b 4,183,178 United Therapeutics 71,110 b 3,982,871 Universal Health Services, Cl. B 107,210 4,166,181 Volcano 154,664 b 4,018,171 10 Common Stocks (continued) Shares Value ($) Industrial15.1% Aecom Technology 161,510 b 3,918,233 AMETEK 149,910 7,161,201 Crane 61,800 2,344,692 EMCOR Group 98,260 b 2,416,213 EnerSys 164,440 b 4,106,067 Flowserve 41,330 4,522,329 GeoEye 50,500 b 2,044,240 IDEX 179,470 6,372,980 Jacobs Engineering Group 100,120 b 3,874,644 Mueller Industries 104,670 2,772,708 Quanex Building Products 116,910 2,019,036 Roper Industries 107,670 7,017,931 Teledyne Technologies 120,310 b 4,790,744 Waste Connections 111,900 b 4,437,954 Werner Enterprises 137,670 2,820,858 Materials5.0% CF Industries Holdings 40,830 3,899,265 Cytec Industries 54,160 3,053,541 FMC 59,900 4,097,759 Royal Gold 97,770 4,872,857 Titanium Metals 205,683 b 4,105,433 Technology23.7% Blackboard 142,500 a,b 5,135,700 BMC Software 103,020 b 4,170,250 CACI International, Cl. A 63,840 b 2,889,398 CommScope 110,990 b 2,634,903 Commvault Systems 114,370 b 2,977,051 Cypress Semiconductor 322,690 b 4,059,440 Gartner 175,320 b 5,161,421 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Harris 89,860 3,979,899 IAC/InterActiveCorp 335,090 b 8,802,814 Infinera 172,520 b 2,013,308 Ingram Micro, Cl. A 173,020 b 2,917,117 Integrated Device Technology 364,220 b 2,130,687 Mentor Graphics 362,940 b 3,836,276 MICROS Systems 99,400 b 4,207,602 Netgear 128,570 b 3,472,676 NetLogic Microsystems 44,690 b 1,232,550 OmniVision Technologies 89,360 b 2,058,854 PMC-Sierra 265,560 b 1,954,522 QLogic 239,240 b 4,220,194 Quality Systems 33,820 a 2,242,604 Quest Software 174,780 b 4,297,840 Rackspace Hosting 150,140 a,b 3,900,637 Synopsys 163,690 b 4,054,601 Teradata 117,280 b 4,522,317 Terremark Worldwide 132,140 b 1,366,328 VeriFone Holdings 158,380 b 4,920,867 Vishay Intertechnology 229,540 b 2,221,947 Total Common Stocks (cost $357,577,460) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,598,849) 4,598,849 d 12 Investment of Cash Collateral for Securities Loaned6.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,017,181) 24,017,181 d Total Investments (cost $386,193,490) 106.7% Liabilities, Less Cash and Receivables (6.7%) Net Assets 100.0% ADRAmerican Depository Receipts a Security, or portion thereof, on loan.At September 30, 2010, the market value of the funds securities on loan was $23,520,113 and the market value of the collateral held by the fund was $24,017,181. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 23.7 Materials 5.0 Health Care 21.5 Consumer Staples 4.6 Consumer Discretionary 15.3 Energy 3.8 Industrial 15.1 Exchange Traded Funds 1.7 Financial 8.9 Money Market Investments 7.1  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $23,520,113)Note 1(b): Unaffiliated issuers 357,577,460 400,192,240 Affiliated issuers 28,616,030 28,616,030 Cash 267,132 Receivable for investment securities sold 13,875,515 Dividends and interest receivable 128,279 Receivable for shares of Beneficial Interest subscribed 14,808 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 298,248 Liability for securities on loanNote 1(b) 24,017,181 Payable for investment securities purchased 12,947,473 Payable for shares of Beneficial Interest redeemed 3,676,779 Accrued expenses 141,128 Net Assets ($) Composition of Net Assets ($): Paid-in capital 432,640,226 Accumulated net realized gain (loss) on investments (73,241,811) Accumulated net unrealized appreciation (depreciation) on investments 42,614,780 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 107,796,139 1,090,957 293,126,099 Shares Outstanding 8,795,026 90,479 23,842,468 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,962,976 Affiliated issuers 11,259 Income from securities lendingNote 1(b) 71,196 Total Income Expenses: Investment advisory feeNote 3(a) 1,607,461 Shareholder servicing costsNote 3(c) 356,810 Custodian feesNote 3(c) 94,896 Registration fees 70,313 Professional fees 53,922 Accounting and administration feesNote 3(a) 53,000 Prospectus and shareholders reports 45,915 Trustees fees and expensesNote 3(d) 5,407 Distribution feesNote 3(b) 3,497 Loan commitment feesNote 2 2,267 Miscellaneous 14,513 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (162) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 5,646,806 Net realized gain (loss) on financial futures (757,638) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 10,238,158 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment (loss)net (262,408) (9,704) Net realized gain (loss) on investments 4,889,168 (19,981,257) Net unrealized appreciation (depreciation) on investments 10,238,158 27,751,645 Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 2,214,224 157,650 Class C Shares 13,675 10,000 Class I Shares 152,990,340 97,319,239 Net assets received in connection with reorganizationNote 1 122,932,527  Cost of shares redeemed: Class A Shares (6,909,828)  Class C Shares (96,540)  Class I Shares (52,826,717) (26,684,215) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 168,830,596 90,267,238 End of Period 16 Year Ended September 30, 2010 2009 a Capital Share Transactions: Class A Shares sold 189,226 16,751 Shares issued in connection with reorganizationNote 1 9,172,714  Shares redeemed (583,665)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,115 1,196 Shares issued in connection with reorganizationNote 1 96,557  Shares redeemed (8,389)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 12,980,200 10,482,193 Shares issued in connection with reorganizationNote 1 186,506  Shares redeemed (4,509,566) (2,840,128) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I and the fund commenced offering Class A and Class C shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 11.10 8.36 Investment Operations: Investment (loss)net b (.04) (.02) Net realized and unrealized gain (loss) on investments 1.20 2.76 Total from Investment Operations 1.16 2.74 Net asset value, end of period 12.26 11.10 Total Return (%) c 10.45 32.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 1.26 Ratio of net expenses to average net assets 1.12 d 1.25 Ratio of net investment (loss) to average net assets (.35) (.37) Portfolio Turnover Rate 191.46 278.73 e Net Assets, end of period ($ x 1,000) 107,796 186 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. e Represents portfolio turnover for the fund for the year. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 11.05 8.36 Investment Operations: Investment (loss)net b (.13) (.06) Net realized and unrealized gain (loss) on investments 1.14 2.75 Total from Investment Operations 1.01 2.69 Net asset value, end of period 12.06 11.05 Total Return (%) c 9.14 32.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.99 2.16 Ratio of net expenses to average net assets 1.99 d 2.00 Ratio of net investment (loss) to average net assets (1.21) (1.20) Portfolio Turnover Rate 191.46 278.73 e Net Assets, end of period ($ x 1,000) 1,091 13 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Expense waivers and/or reimbursements amounted to less than .01%. e Represents portfolio turnover for the fund for the year. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.10 11.97 17.66 14.92 13.84 Investment Operations: Investment income (loss)net b (.01) (.00) c (.02) .01 (.02) Net realized and unrealized gain (loss) on investments 1.20 (.87) (1.93) d 3.74 d 1.10 Total from Investment Operations 1.19 (.87) (1.95) 3.75 1.08 Distributions: Dividends from investment incomenet   (.01)   Dividends from net realized gain on investments   (3.73) (1.01)  Total Distributions   (3.74) (1.01)  Net asset value, end of period 12.29 11.10 11.97 17.66 14.92 Total Return (%) 10.72 (7.27) (14.32) 26.31 7.80 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 .93 1.11 1.23 1.29 Ratio of net expenses to average net assets .81 f .93 f 1.00 1.00 1.00 Ratio of net investment income (loss) to average net assets (.05) (.01) (.15) .07 (.16) Portfolio Turnover Rate 191.46 278.73 201 180 161 Net Assets, end of period ($ x 1,000) 293,126 168,631 90,267 22,432 20,389 a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Amount includes litigation proceeds received by the fund amounting to $.01 and $.19 per share for the years ended September 30, 2008 and September 30, 2007, respectively. e For the year ended September 30, 2006, .03% of the funds return consisted of a payment by the advisor to compensate the fund for a trading error. Excluding this payment, total return was 7.77%. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. As of the close of business on April 29, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Discovery Fund (Discovery Fund), a series of Dreyfus Funds, Inc., were transferred to the fund in exchange for a corresponding class of shares of beneficial interest of the fund of equal value. Shareholders of Class A, Class B, Class F shares of Discovery Fund received Class A shares of the fund and shareholders of Class C and Class I shares of Discovery Fund received Class C and Class I shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Discovery Fund at the time of the exchange.The exchange ratio for Class A, Class B, Class C, Class F and Class I shares are 2.10, 1.91, 1.95, 2.13 and 2.16, respectively.The net asset value of the funds shares on the close of business April 29, 2010, after the reorganization was $13.00 for Class A, $12.84 for Class C and $13.02 for Class I shares, and a total of 9,172,714 Class A shares, 96,557 Class C shares and 186,506 Class I shares were issued to shareholders of Discovery Fund in the exchange. The exchange was a tax-free event to the Discovery Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however, the cost basis of investments received from Discovery Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The net assets and net unrealized appreciation (depreciation) immediately before the acquisition were as follows: Unrealized Appreciation (Depreciation) ($) Net Assets ($) Dreyfus Discovery Fund-Target Fund 9,102,488 122,932,527 Dreyfus/The Boston Company Small/Mid Cap Growth Fund-Acquiring Fund 36,200,644 226,305,289 Total Assuming the acquisition had been completed on October 1, 2009, the acquiring funds pro forma results of the Statement of Operations during the period ended September 30, 2010 were as follows: Net investment income (loss) $ (1,095,202) 1 Net realized and unrealized gain (loss) on investments 33,735,747 2 Net increase (decrease) in net assets resulting from operations 32,640,545 1 ($262,408) as reported in the Statement of Operations plus ($832,794) Discovery Fund pre-merger. 2 $15,127,326 as reported in the Statement of Operations plus $18,608,421 Discovery Fund pre-merger. Because the combined funds have been managed as a single integrated fund since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Discovery Fund that have been included in the funds statement of operations since April 29, 2010. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and 22 an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 24 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  389,558,012   Equity Securities Foreign  3,753,664   Mutual Funds/ Exchange Traded Funds 35,496,594    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of 26 rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2010, The Bank of New York Mellon earned $23,732 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semiannually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). The Board of Trustees approved, effective January 1, 2010, the fund to pays dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $70,686,379 and unrealized appreciation $40,059,348. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2010. If not applied, $19,897,540 of the carryover expires in fiscal 2015, $32,737,978 expires in fiscal 2016, $9,601,514 expires in fiscal 2017 and $8,449,347 expires in fiscal 2018. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, net operating losses, capital loss carryover and wash sales from the merger and capital loss carryover expiration, the fund increased accumulated undistributed investment income-net by $262,408, decreased net realized gain (loss) on investments by $52,657,648 and increased paid-in capital by $52,395,240. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 28 lion unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund paysThe Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $53,000 for the period ended September 30, 2010 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2010, Class C shares were charged $3,497 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class C shares were charged $110,851 and $1,166, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $62,516 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $19,684 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $162. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $94,896 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $194,947, Rule 12b-1 distribution plan fees $658, sharehold- 30 ers service fees $43,731, custodian fees $26,600, chief compliance officer fees $1,783 and transfer agency per account fees $30,529. (d) Prior to January 1, 2010, eachTrustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Trustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2010, amounted to $714,877,228 and $504,160,322, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended September 30, 2010: Average Value ($) Net Assets (%) Equity futures contracts 15,223,160 5.68 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract 32 represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. At September 30, 2010, there were no financial futures contracts outstanding. At September 30, 2010, the cost of investments for federal income tax purposes was $388,748,922; accordingly, accumulated net unrealized appreciation on investments was $40,059,348, consisting of $47,662,193 gross unrealized appreciation and $7,602,845 gross unrealized depreciation. TheFund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small/Mid Cap Growth Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years or periods in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small/Mid Cap Growth Fund as of September 30, 2010, the results of its operations for the year then ended, the changes in its net assets and the financial highlights for each of the years or periods in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 34 BOARD MEMBERS INFORMATION (Unaudited) The Fund 35 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. 36 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 38 ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 39 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus/Standish Intermediate Tax Exempt Bond Fund ANNUAL REPORT September 30, 2010 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 28 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Intermediate Tax Exempt Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/Standish IntermediateTax Exempt Bond Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in a number of asset classes. Municipal bonds have been a notable exception, gaining value during the reporting period amid robust demand from investors seeking tax-free income from a relatively scarce supply of securities in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see a sustained improvement in economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come. A declining supply of newly issued tax-exempt securities, the possibility of higher federal income tax rates and low current yields among comparable-term taxable bonds could continue to support municipal bond prices. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment, as well as your income needs and future investment goals relative to your specific risk profile. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by ChristineTodd, CFA, Steven Harvey andThomas Casey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/Standish Intermediate Tax Exempt Bond Funds Class A shares produced a total return of 5.24%, Class C shares returned 4.46% and Class I shares returned 5.61%. 1 In comparison, the funds benchmark, the Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index (theIndex), provided a total return of 5.53% for the same period. 2 Municipal bonds generally rallied during the reporting period amid robust demand for a limited supply of securities. The funds Class I shares produced returns that were roughly in line with its benchmark, as strong results from revenue bonds offset the effects of mutual fund fees and expenses that are not reflected by the Index. On a separate note, Mr.Thomas Casey began managing the fund as a co-primary portfolio manager in April 2010. The Funds Investment Approach The fund seeks to provide a high level of interest income exempt from federal income tax, while seeking preservation of shareholders capital. To pursue this goal, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests exclusively in fixed-income securities rated, at the time of purchase, investment grade or the unrated equivalent as determined by Dreyfus, with an emphasis on high grade securities. 3 The dollar-weighted average effective maturity of the funds portfolio generally will be between three and 10 years, but the fund may invest in individual securities of any maturity.We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) actively trade among various sectors, such as pre-refunded, general obligation and revenue bonds, based on their apparent relative values. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy continued to recover from the Great Recession and financial crisis throughout the reporting period, but the pace of the expansion has been slower than historical averages. In addition, in the spring of 2010, investors responded cautiously to new economic concerns stemming from a sovereign debt crisis in Europe and inflationary pressures in China. Meanwhile, stubbornly high unemployment, weak housing markets and skittish consumers have continued to constrain already mild economic growth in the United States. In light of these ongoing challenges, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0% and 0.25%. Still, municipal bonds generally gained value during the reporting period, mainly due to favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market.At the same time, demand for short- and intermediate-term municipal bonds intensified as investors sought alternatives to low yielding money market funds. Consequently, municipal bonds outperformed U.S. government securities with comparable maturities. In addition, while most states have continued to struggle with fiscal pressures, tax revenues recently have improved, suggesting that the economic rebound may be gaining some traction on the state and local levels. Security Selection Strategy Boosted Fund Returns In this generally favorable market environment, the fund received particularly positive contributions to relative performance from its overweighted exposure to bonds backed by revenues from waterworks, sewer systems and other municipal facilities. Conversely, the fund held relatively light exposure to bonds that lagged market averages, including those backed by general tax receipts and those for which the funds for early redemption have been set aside in escrow. The fund also benefited from its interest rate strategies. An emphasis on bonds in the eight- to 10-year maturity range enabled the fund 4 to avoid relatively low yields among short-term bonds and boost its participation in gains as intermediate-term bonds moved toward their final maturities.We generally maintained the funds average duration in a market-neutral position. Market Conditions May Remain Favorable Despite economic headwinds that have hindered the U.S. and global economic recoveries, we do not currently expect a return to recessionary conditions. Instead, we believe that credit conditions will gradually improve for most states and municipalities in a subpar economic rebound, but short-term interest rates are likely to remain near historical lows.Therefore, we have retained the funds emphasis on intermediate-term revenue bonds, where we have found attractive yields and creditworthy issuers among utilities, airports and hospitals. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases. October 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total returns include reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect through February 1, 2011, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: Lipper  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index, an equal-weighted composite of the Barclays Capital 3-year, 5-Year, 7-Year and 10-Year Municipal Bond indices, each of which is a broad measure of the performance of investment-grade, fixed-rate municipal bonds. Investors cannot invest directly in any index. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/Standish Intermediate Tax Exempt Bond Fund Class I shares and the Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Standish Intermediate Tax Exempt Bond Fund on 9/30/00 to a $10,000 investment made in the Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is an equal-weighted composite of the Barclays Capital 3-Year, 5-Year, 7-Year, and 10-Year Municipal Bond indices, each of which is a broad measure of the performance of investment grade, fixed-rate municipal bonds. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/09 0.50% 3.72%  4.39%  without sales charge 3/31/09 5.24% 4.68%  4.87%  Class C shares with applicable redemption charge  3/31/09 3.46% 4.45%  4.75%  without redemption 3/31/09 4.46% 4.45%  4.75%  Class I shares 11/2/92 5.61% 4.79% 4.93% Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index 5.53% 5.36% 5.31% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish IntermediateTax Exempt Bond Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.11 $ 7.94 $ 2.31 Ending value (after expenses) $1,048.50 $1,044.10 $1,049.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.05 $ 7.84 $ 2.28 Ending value (after expenses) $1,021.06 $1,017.30 $1,022.81  Expenses are equal to the funds annualized expense ratio of .80% for Class A, 1.55% for Class C and .45% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments96.6% Rate (%) Date Amount ($) Value ($) Alabama2.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 1,000,000 1,108,420 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,164,930 Alaska1.0% Alaska Student Loan Corporation, Education Loan Revenue 5.25 6/1/14 1,000,000 1,085,090 California16.3% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,779,015 California, GO 5.00 10/1/11 70,000 70,255 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,195,360 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,209,610 California, GO (Various Purpose) 5.00 10/1/17 1,500,000 1,739,010 California Department of Water Resources, Power Supply Revenue 5.00 5/1/14 1,250,000 1,426,262 California Department of Water Resources, Power Supply Revenue 5.00 5/1/17 1,000,000 1,182,620 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,273,725 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,113,380 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/20 500,000 500,190 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 0/4.60 6/1/23 750,000 a 744,413 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,378,619 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,336,860 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,156,990 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,143,810 Colorado3.5% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.80 2/1/31 950,000 1,007,855 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 630,000 681,597 Platte River Power Authority, Power Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,000,000 2,228,600 Florida10.8% Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,090,330 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,062,240 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,142,860 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/17 10,000 10,019 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 1,000,000 1,058,700 Hillsborough County, Capacity Assessment Special Assessment Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/13 1,000,000 1,066,630 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,114,880 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,411,400 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 114,998 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,160,640 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 841,545 Georgia1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,219,050 Hawaii2.0% Hawaii, Harbor System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,088,880 Honolulu City and County Board of Water Supply, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 1,000,000 1,112,700 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois5.0% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,387,220 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) 7.88 12/1/14 100,000 128,170 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 821,977 Illinois, GO 5.00 1/1/18 1,000,000 1,112,900 Illinois, Sales Tax Revenue 5.00 6/15/15 1,000,000 1,136,060 Indiana1.6% Indiana Finance Authority, State Revolving Fund Program Revenue 5.00 2/1/19 1,000,000 1,211,570 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 11/1/11 500,000 524,480 Louisiana1.5% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 1,500,000 1,640,415 Maryland1.9% Anne Arundel County, GO 5.00 3/1/13 1,000,000 1,106,780 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,059,770 Massachusetts3.6% Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 3/1/15 1,000,000 b 1,170,840 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/15 1,500,000 1,705,515 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Lahey Clinic Medical Center Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/14 1,000,000 1,092,260 Michigan3.0% Detroit, Sewage Disposal System Second Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,072,970 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,138,990 Detroit School District, School Building and Site Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/14 1,000,000 1,091,400 Missouri.5% Saint Louis Board of Education, GO (Missouri Direct Deposit Program) (Prerefunded) 5.25 4/1/12 500,000 b 536,415 New Jersey3.1% New Jersey Economic Development Authority, Water Facilities Revenue (New JerseyAmerican Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,091,630 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/16 1,000,000 1,062,490 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,154,530 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 215,000 201,909 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico1.4% Jicarilla, Apache Nation Revenue 5.00 9/1/13 380,000 404,810 New Mexico, Severance Tax Bonds 5.00 7/1/15 1,000,000 1,168,720 New York6.0% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/14 1,000,000 1,147,230 New York City, GO 5.00 8/1/21 2,000,000 2,320,160 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,087,570 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 1,000,000 1,069,380 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/13 1,000,000 1,103,630 North Carolina1.2% Raleigh-Durham Airport Authority, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/14 1,190,000 1,311,880 Ohio2.3% Cleveland, Waterworks Improvement First Mortgage Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/13 1,030,000 1,061,714 Franklin County, Revenue (Trinity Health Credit Group) 5.00 6/1/14 1,340,000 1,498,053 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania3.1% Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/15 1,000,000 1,144,230 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,182,740 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,120,560 Rhode Island.1% Rhode Island Housing and Mortgage Finance Corporation, Homeownership Opportunity Bonds 4.95 10/1/16 90,000 90,146 Tennessee1.1% Memphis, Electric System Subordinate Revenue 5.00 12/1/17 1,000,000 1,194,110 Texas15.8% Austin Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/16 1,000,000 1,192,700 Cypress-Fairbanks Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/16 1,135,000 1,337,654 Dallas Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.25 2/15/16 3,000,000 3,574,200 Harris County Health Facilities Development Corporation, HR (Memorial Hospital System Project) (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/13 1,000,000 1,100,280 Lower Colorado River Authority, Revenue 5.00 5/15/15 1,000,000 1,153,340 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Lubbock County, GO (Insured; Assured Guaranty Municipal Corp.) 4.50 2/15/21 1,000,000 1,091,760 Magnolia Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/18 1,000,000 1,180,380 Midlothian Development Authority, Tax Increment Contract Revenue (Insured; Radian) 5.00 11/15/13 530,000 542,269 Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,360,000 1,585,298 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,000,000 1,082,590 San Manuel Entertainment Authority, Public Improvement Revenue 4.50 12/1/16 1,000,000 925,910 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 622,860 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,154,000 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/16 10,000 c 9,047 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,184,200 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah.0% Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 55,000 55,061 Washington3.2% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.50 7/1/15 1,000,000 1,194,220 Energy Northwest, Electric Revenue (Project Three) 5.00 7/1/15 1,000,000 1,171,230 NJB Properties, LR (King County, Washington Project) 5.00 12/1/14 1,000,000 1,153,190 Wyoming1.0% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 1,000,000 1,085,300 U.S. Related4.5% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 576,705 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 600,000 640,758 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.00 7/1/16 1,000,000 1,082,370 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.00 7/1/12 1,000,000 1,037,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,696,530 Total Long-Term Municipal Investments (cost $101,261,554) The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments2.5% Rate (%) Date Amount ($) Value ($) California2.1% California, GO Notes (Kindergarten- University) (LOC: California State Teachers Retirement System and Citibank NA) 0.28 10/1/10 2,400,000 d 2,400,000 New York.4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.27 10/1/10 400,000 d 400,000 Total Short-Term Municipal Investments (cost $2,800,000) Total Investments (cost $104,061,554) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand noterate shown is the interest rate in effect at September 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 36.3 AA Aa AA 29.2 A A A 28.2 BBB Baa BBB 2.9 F1 MIG1/P1 SP1/A1 2.5 Not Rated e Not Rated e Not Rated e .9  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 104,061,554 110,604,409 Cash 53,807 Interest receivable 1,298,412 Receivable for shares of Beneficial Interest subscribed 47,474 Prepaid expenses 17,068 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 85,141 Payable for shares of Beneficial Interest redeemed 241,670 Accrued expenses 79,447 Net Assets ($) Composition of Net Assets ($): Paid-in capital 105,017,713 Accumulated net realized gain (loss) on investments 54,344 Accumulated net unrealized appreciation (depreciation) on investments 6,542,855 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,665,387 479,897 109,469,628 Shares Outstanding 72,579 20,910 4,769,413 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Interest Income Expenses: Investment advisory feeNote 3(a) 438,657 Accounting and administrative feesNote 3(a) 55,000 Registration fees 52,467 Custodian feesNote 3(c) 41,905 Professional fees 40,138 Shareholder servicing costsNote 3(c) 24,278 Prospectus and shareholders reports 12,231 Trustees fees and expensesNote 3(d) 7,096 Loan commitment feesNote 2 1,154 Distribution feesNote 3(b) 781 Interest expenseNote 2 486 Miscellaneous 29,195 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (204,920) Lessreduction in fees due to earnings creditsNote 3(c) (2) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 274,451 Net unrealized appreciation (depreciation) on investments 2,344,153 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 3,574,491 4,229,767 Net realized gain (loss) on investments 274,451 68,107 Net unrealized appreciation (depreciation) on investments 2,344,153 7,878,961 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (17,524) (289) Class C Shares (2,018) (136) Class I Shares (3,552,313) (4,215,271) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 2,159,513 53,763 Class C Shares 460,579 15,000 Class I Shares 36,947,885 26,704,312 Dividends reinvested: Class A Shares 16,272 47 Class C Shares 1,650 4 Class I Shares 3,107,384 3,671,952 Cost of shares redeemed: Class A Shares (593,981)  Class C Shares (2,639)  Class I Shares (40,074,005) (73,384,538) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 106,971,014 141,949,335 End of Period The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2010 2009 a Capital Share Transactions: Class A Shares sold 95,287 2,461 Shares issued for dividends reinvested 720 2 Shares redeemed (25,891)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 20,255 699 Shares issued for dividends reinvested 72  Shares redeemed (116)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,658,013 1,257,579 Shares issued for dividends reinvested 138,560 172,181 Shares redeemed (1,787,809) (3,477,583) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares and the fund commenced offering Class A and Class C shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 22.45 21.07 Investment Operations: Investment incomenet b .61 .32 Net realized and unrealized gain (loss) on investments .54 1.42 Total from Investment Operations 1.15 1.74 Distributions: Dividends from investment incomenet (.65) (.36) Net asset value, end of period 22.95 22.45 Total Return (%) c 5.24 8.30 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 .96 e Ratio of net expenses to average net assets .80 .80 e Ratio of net investment income to average net assets 2.80 3.31 e Portfolio Turnover Rate 32.07 22.49 Net Assets, end of period ($ x 1,000) 1,665 55 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 22.45 21.07 Investment Operations: Investment incomenet b .40 .27 Net realized and unrealized gain (loss) on investments .59 1.39 Total from Investment Operations .99 1.66 Distributions: Dividends from investment incomenet (.49) (.28) Net asset value, end of period 22.95 22.45 Total Return (%) c 4.46 7.91 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.74 1.72 e Ratio of net expenses to average net assets 1.55 1.55 e Ratio of net investment income to average net assets 1.94 2.59 e Portfolio Turnover Rate 32.07 22.49 Net Assets, end of period ($ x 1,000) 480 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 26 Year Ended September 30, Class I Shares 2010 2009 a 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 22.45 20.85 21.60 21.69 21.71 Investment Operations: Investment incomenet b .73 .79 .79 .78 .78 Net realized and unrealized gain (loss) on investments .50 1.60 (.75) (.09) (.02) Total from Investment Operations 1.23 2.39 .04 .69 .76 Distributions: Dividends from investment incomenet (.73) (.79) (.79) (.78) (.78) Net asset value, end of period 22.95 22.45 20.85 21.60 21.69 Total Return (%) 5.61 11.73 .12 3.26 3.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 .67 .60 .59 .63 Ratio of net expenses to average net assets .45 .45 .45 .45 .45 Ratio of net investment income to average net assets 3.26 3.74 3.63 3.63 3.61 Portfolio Turnover Rate 32.07 22.49 34 10 29 Net Assets, end of period ($ x 1,000) 109,470 106,900 141,949 201,480 127,927 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/Standish IntermediateTax Exempt Bond Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to provide a high level of interest income exempt from federal income tax, while seeking preservation of shareholders capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase and Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 28 TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierar- The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) chy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  110,604,409  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to 30 prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $4,913, undistributed ordinary income $80, undistributed capital gains $47,048 and unrealized appreciation $6,550,071. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: tax exempt income $3,571,855 and $4,212,111 and ordinary income $0 and $3,585, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $2,636, increased accumulated net realized gain (loss) on investments by $2,627 and increased paid-in capital by $9. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million 32 unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010, was approximately $34,200 with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A, Class C and Class I shares (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed .55%, .55% and .45%, respectively, of the value of the funds average daily net assets of Class A, Class C and Class I shares.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $204,920 during the year ended September 30, 2010. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $55,000 during the period ended September 30, 2010 for administration and fund accounting services. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2010, the Distributor retained $1,416 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2010, Class C shares were charged $781 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class C shares were charged $1,566 and $260, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $1,919 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 34 The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $440 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $41,905 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $65,069, Rule 12b-1 distribution plan fees $282, shareholder services plan fees $345, custodian fees $17,104, chief compliance officer fees $1,783 and transfer agency per account fees $558. (d) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-end Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions : The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $36,306,647 and $34,324,400, respectively. 36 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, the cost of investments for federal income tax purposes was $104,054,338; accordingly, accumulated net unrealized appreciation on investments was $6,550,071, consisting of $6,629,516 gross unrealized appreciation and $79,445 gross unrealized depreciation. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders Dreyfus/Standish Intermediate Tax Exempt Bond Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/ Standish Intermediate Tax Exempt Bond Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for each of the years in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish IntermediateTax Exempt Bond Fund as of September 30, 2010, the results of its operations for the year then ended, the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended September 30, 2010 as exempt-interest dividends (not generally subject to regular federal income tax).Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both which will be mailed in early 2011. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) 40 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. The Fund 41 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. 42 JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 43 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 44 For More Information Telephone Call your Financial Representative or 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Dreyfus/Newton International Equity Fund ANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/Newton International Equity Fund covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in most parts of the world in our analysis, recent uncertainty regarding the breadth and strength of the global economic recovery has led to bouts of weakness in some of the riskier asset classes, including international stocks. Former engines of growth appear stalled as large parts of the developed world remain indebted and burdened by weak housing markets. While some look to the developing world as an engine of economic growth, most emerging economies dont yet have the demand infrastructure needed to support large-scale imports capable of meaningfully lifting global economic activity. Uncertainty will probably remain in the broader financial markets until we see a persistent improvement in economic growth; but we currently are optimistic regarding the prospects for some equities. Higher-quality companies with healthy balance sheets, higher credit ratings and strong cash flows are currently priced at a discount, in our view. However, we continue to believe that selectivity will be a key to success in the stock market, as investors appear set to potentially reward fundamentally sound companies relative to those with questionable financial profiles and business strategies. During these market conditions, we suggest that you meet with your financial advisor regularly to review your global portfolio allocation in todays slow-growth economic environment as well as your needs, goals and attitudes toward risk. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by Paul Markham, Lead Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus/Newton International Equity Funds Class A shares produced a total return of 3.99%, Class C shares returned 3.20% and Class I shares returned 4.31%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (MSCI EAFE Index), produced a total return of 3.27% for the same period. 2 International stocks encountered heightened volatility amid intensifying economic concerns, ending the reporting period with modest gains.The funds Class A and Class I shares produced higher returns than its benchmark, primarily due to the success of our security selection strategy in the financials, materials and consumer staples sectors. The Funds Investment Approach The fund normally invests at least 80% of its assets in common stocks or securities convertible into common stocks of foreign companies and depositary receipts evidencing ownership in such securities.The process of identifying investment ideas begins by identifying a core list of investment themes.These themes are based primarily on observable economic, industrial or social trends (typically global) that Newton believes will positively affect certain sectors or industries. During the reporting period, such themes included  all change  which asserted that the bursting of the credit bubble heralds a number of structural changes in economies and financial markets (and provided the rationale for the funds underweighted exposure to the financial sector). Elsewhere, Newton believes the  networked world  theme identifies the opportunities inherent in the growth of information technology networks around the world. International Equities Volatile in Struggling Economy Robust economic growth in the emerging markets supported global manufacturing activity through the end of 2009, fueling improved confidence among businesses, consumers and investors worldwide. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, investor sentiment deteriorated in 2010 due to a sovereign debt crisis in Europe, where Greece found itself unable to finance a heavy debt load. In addition, investors worried that efforts to forestall inflationary pressures in China might dampen a key engine of global economic growth.An appreciating currency hurt exports in Japan, and high unemployment levels weighed on the United States. Although the sovereign debt crisis was hard on European banking stocks during the second quarter of 2010, most passed government-mandated stress tests during the third quarter. Similarly, energy stocks throughout the world were punished by a catastrophic oil spill in the Gulf of Mexico in April, subsequently rebounding as uncertainties regarding potential liabilities waned. Finally, falling currency exchange rates relative to the U.S. dollar in most major markets except Japan undermined returns for U.S. residents. Security Selections Boosted Funds Results Although the financials sector proved volatile due to Europes sovereign debt crisis and ongoing weakness in many housing markets, the fund benefited from favorable stock selections, such as Thai banks Bank of Ayudhya and Bangkok Bank, which held little or no exposure to troubled mortgages or sovereign bonds. Similarly, Banco Santander Chile advanced due to improving asset quality and operational enhancements in a strong regional economy. The fund also benefited from overweighted exposure and strong stock selections in the materials sector. Potash Corporation of Saskatchewan received an acquisition offer from industry giant BHP Billiton at a premium to its then-prevailing stock price, and Australian copper and gold producer Newcrest Mining gained value along with underlying commodity prices as global investors sought safe havens amid currency devaluations in many markets.A number of holdings in the consumer staples sector also added value to the funds relative performance, including beauty products seller Natura Cosmeticos and consumer brands conglomerate Hypermarcas, both in Brazil. The fund achieved more disappointing results in the industrials sector, where French defense contractor Thales suffered amid concerns about reduced government spending as austerity measures intensified throughout Europe. Among health care companies, drug developer Actelion 4 declined due to concerns regarding new product development. In Japan, financial services provider Nomura Holdings stumbled, due to concerns that it may raise capital while expanding its presence in the United States, and energy producer INPEX slid when it raised capital for a new natural gas project in Southeast Asia. Finding Opportunities in Unsettled Markets Although we choose stocks using a bottom-up investment process, it is worth noting that we expect the subpar global economic recovery to continue, with generally sluggish growth in developed markets and more robust expansion in emerging markets. In addition, in our analysis, persistently low interest rates are likely to support higher commodity prices as investors seek to preserve capital in an uncertain market environment.Accordingly, we have found a number of opportunities in the faster-growing emerging markets, particularly Brazil and Thailand. Relatively few companies have met our investment criteria in Europe and the United Kingdom, where the sovereign debt crisis continues to weigh on business prospects. October 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Investments in foreign securities involve special risks. Please read the prospectus for further discussion of these risks. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus/Newton International Equity Fund Class I shares and the Morgan Stanley Capital International Europe Australasia Far East Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Newton International Equity Fund on 12/21/05 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/05 is used as the beginning value on 12/21/05. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 3/31/08 1.97% 1.26%  without sales charge 3/31/08 3.99% 0.03%  Class C shares with applicable redemption charge  3/31/08 2.20% 0.29%  without redemption 3/31/08 3.20% 0.29%  Class I shares 12/21/05 4.31% 0.09% Morgan Stanley Capital International Europe Australasia Far East Index  12/31/05 3.27% 1.22% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/08 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class.  The Index date is based on the life of Class I shares. For comparative purposes, the value of the Index as of the month end 12/31/05 is used as the beginning value on 12/21/05 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.97 $ 10.66 $ 5.27 Ending value (after expenses) $1,000.60 $997.00 $1,002.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.03 $ 10.76 $ 5.32 Ending value (after expenses) $1,018.10 $1,014.39 $1,019.80  Expenses are equal to the funds annualized expense ratio of 1.39% for Class A, 2.13% for Class C and 1.05% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2010 Common Stocks98.0% Shares Value ($) Australia6.5% AMP 933,473 4,610,478 MacArthur Coal 330,906 3,751,682 Newcrest Mining 245,007 9,394,291 QBE Insurance Group 325,727 5,433,978 Santos 382,135 4,731,396 White Energy 1,617,139 a 6,095,864 Belgium1.2% Anheuser-Busch InBev 107,928 Brazil4.6% Banco Santander Brasil, ADR 510,496 7,029,530 Hypermarcas 390,890 a 6,073,580 Natura Cosmeticos 191,205 5,141,742 Rossi Residencial 326,961 3,130,478 Tele Norte Leste Participacoes, ADR 182,234 2,565,855 Canada3.8% Barrick Gold 109,844 5,076,375 Potash Corporation of Saskatchewan 57,389 8,226,556 Yamana Gold 588,047 b 6,704,044 China2.5% GOME Electrical Appliances Holdings 10,661,000 a 3,215,263 Mindray Medical International, ADR 105,628 3,123,420 Sands China 3,782,800 a 6,825,651 France6.0% Air Liquide 36,607 4,465,960 BNP Paribas 145,599 10,355,127 LOreal 42,734 4,805,055 Thales 127,127 4,646,338 Total 133,688 6,889,979 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany2.8% Bayer 113,388 7,906,585 Fresenius Medical Care & Co. 55,094 3,402,723 K+S 54,643 3,271,324 Hong Kong5.0% Belle International Holdings 2,161,000 4,339,352 Hongkong Land Holdings 763,000 4,738,230 Huabao International Holdings 2,405,000 3,750,620 Jardine Matheson Holdings 138,000 6,229,320 Man Wah Holdings 2,923,200 3,511,374 New World Development 1,662,000 3,350,198 Japan21.7% Asahi Breweries 333,700 6,675,599 Canon 132,200 6,168,172 Canon Marketing Japan 244,000 3,358,361 Fast Retailing 32,400 4,564,255 Fuji Machine Manufacturing 293,900 4,386,672 INPEX 1,001 4,712,422 JFE Holdings 141,300 4,321,261 Lawson 129,600 5,938,189 Makita 120,000 3,804,983 Mitsubishi 287,000 6,810,577 Nintendo 25,800 6,446,909 Nissan Motor 786,100 6,864,721 Nomura Holdings 1,720,100 8,324,394 Santen Pharmaceutical 128,200 4,439,701 Secom 25,000 1,129,013 Sony 201,000 6,214,435 SUMCO 225,229 a 3,512,795 Sumitomo Mitsui Financial Group 160,600 4,678,716 Toshiba 704,000 3,406,996 Towa Pharmaceutical 108,400 6,109,511 Toyota Motor 303,900 10,913,898 10 Common Stocks (continued) Shares Value ($) Luxembourg1.8% ArcelorMittal 180,102 5,931,871 Millicom International Cellular, SDR 38,089 3,633,525 Norway.8% DnB NOR 312,836 Poland.8% Telekomunikacja Polska 700,322 Singapore1.5% DBS Group Holdings 360,000 3,854,308 Straits Asia Resources 2,396,000 4,008,212 South Africa.8% Gold Fields 73,255 1,109,821 MTN Group 178,306 c 3,223,207 Spain2.5% Acciona 36,375 3,072,491 Amadeus IT Holding, Cl. A 188,851 3,474,309 Telefonica 254,623 6,305,350 Switzerland14.6% ABB 328,092 6,914,756 Actelion 108,168 a 4,333,765 Bank Sarasin & Cie, Cl. B 90,994 3,518,824 Lonza Group 37,124 3,171,587 Nestle 218,061 11,617,049 Novartis 167,554 9,608,373 Roche Holding 91,156 12,449,128 Syngenta 25,727 6,393,460 Transocean 81,377 a 5,271,100 UBS 374,508 a 6,357,089 Zurich Financial Services 26,485 6,207,190 Thailand3.0% Bangkok Bank 475,500 2,356,090 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Thailand (continued) Bank of Ayudhya 2,065,200 1,581,554 Bank of Ayudhya, NVDR 10,636,500 8,540,820 PTT 348,800 3,405,252 United Kingdom18.1% Anglo American 247,822 9,831,827 Associated British Foods 182,683 3,010,375 BAE Systems 1,017,518 5,471,369 BG Group 230,884 4,056,737 BHP Billiton 389,297 12,383,776 BowLeven 1,759,992 a 4,962,747 British American Tobacco 211,033 7,871,719 Bunzl 265,410 3,164,507 Cable & Wireless Communications 2,944,524 2,624,992 Cable & Wireless Worldwide 2,690,647 3,108,754 Carnival 102,030 4,010,165 GlaxoSmithKline 374,800 7,386,135 HSBC Holdings 543,137 5,503,210 ICAP 682,605 4,626,976 Lloyds Banking Group 4,323,337 a 5,033,864 Standard Chartered 159,208 4,566,807 Vodafone Group 2,703,860 6,672,789 Total Common Stocks (cost $467,910,217) Preferred Stocks.9% Brazil Petroleo Brasileiro (cost $4,475,588) 274,890 12 Other Investment3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,643,594) 15,643,594 d Total Investments (cost $488,029,399) 101.9% Liabilities, Less Cash and Receivables (1.9%) Net Assets 100.0% ADRAmerican Depository Receipts NVDRNon-Voting Depository Receipts SDRSwedish Depository Receipts a Non-income producing security. b Purchased on a delayed delivery basis. c Partially purchased on a delayed delivery basis. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 21.3 Industrial 7.0 Materials 17.4 Telecommunication Services 6.2 Health Care 11.9 Information Technology 4.4 Consumer Staples 11.0 Money Market Investment 3.0 Consumer Discretionary 10.9 Utilities .6 Energy 8.2  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 472,385,805 515,572,142 Affiliated issuers 15,643,594 15,643,594 Cash 447,081 Cash denominated in foreign currencies 335,528 334,447 Receivable for investment securities sold 6,777,309 Dividends and interest receivable 2,187,093 Unrealized appreciation on forward foreign currency exchange contractsNote 4 2,124,498 Receivable for shares of Beneficial Interest subscribed 664,734 Prepaid expenses 22,925 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 406,090 Payable for investment securities purchased 18,615,138 Unrealized depreciation on forward foreign currency exchange contractsNote 4 3,392,838 Payable for shares of Beneficial Interest redeemed 79,698 Accrued expenses 223,641 Net Assets ($) Composition of Net Assets ($): Paid-in capital 473,806,164 Accumulated undistributed investment incomenet 4,484,773 Accumulated net realized gain (loss) on investments 778,705 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 41,986,776 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 18,901,086 1,344,788 500,810,544 Shares Outstanding 1,124,875 81,074 29,745,995 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Income: Cash dividends (net of $893,824 foreign taxes withheld at source): Unaffiliated issuers 11,355,954 Affiliated issuers 21,850 Total Income Expenses: Investment advisory feeNote 3(a) 3,449,417 Shareholder servicing costsNote 3(c) 669,330 Custodian feesNote 3(c) 267,690 Accounting and administration feesNote 3(a) 72,000 Professional fees 70,355 Registration fees 60,899 Trustees fees and expensesNote 3(d) 20,268 Prospectus and shareholders reports 17,079 Distribution feesNote 3(b) 9,832 Loan commitment feesNote 2 2,480 Miscellaneous 39,883 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (2) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 12,476,454 Net realized gain (loss) on forward foreign currency exchange contracts (1,510,608) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 5,357,732 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (2,127,778) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 a Operations ($): Investment incomenet 6,698,573 4,231,813 Net realized gain (loss) on investments 10,965,846 (11,434,540) Net unrealized appreciation (depreciation) on investments 3,229,954 50,620,104 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (131,070) (121,201) Class C Shares (8,639) (7,177) Class I Shares (2,885,834) (2,139,573) Net realized gain on investments: Class A Shares  (232,715) Class C Shares  (11,568) Class I Shares  (2,501,575) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 9,676,967 13,883,301 Class C Shares 415,438 822,973 Class I Shares 194,598,875 279,789,080 Dividends reinvested: Class A Shares 130,729 313,710 Class C Shares 8,590 18,063 Class I Shares 940,851 2,279,008 Cost of shares redeemed: Class A Shares (8,184,510) (3,486,300) Class C Shares (287,112) (98,801) Class I Shares (44,153,805) (48,474,375) Class R Shares  (5,738) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 350,041,565 66,597,076 End of Period Undistributed investment incomenet 4,484,773 2,193,689 16 Year Ended September 30, 2010 2009 a Capital Share Transactions: Class A Shares sold 593,707 1,022,852 Shares issued for dividends reinvested 7,895 23,058 Shares redeemed (513,536) (251,777) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 25,679 57,661 Shares issued for dividends reinvested 523 1,330 Shares redeemed (18,780) (7,310) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 11,997,797 20,525,024 Shares issued for dividends reinvested 56,849 167,828 Shares redeemed (2,716,420) (3,677,286) Net Increase (Decrease) in Shares Outstanding Class R Shares redeemed  a Effective as of the close of business on December 3, 2008, the fund no longer offers Class R shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 16.27 18.18 23.37 Investment Operations: Investment incomenet b .21 .29 .14 Net realized and unrealized gain (loss) on investments .44 (1.57) (5.20) Total from Investment Operations .65 (1.28) (5.06) Distributions: Dividends from investment incomenet (.12) (.16) (.13) Dividends from net realized gain on investments  (.47)  Total Distributions (.12) (.63) (.13) Net asset value, end of period 16.80 16.27 18.18 Total Return (%) c 3.99 (6.33) (21.78) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 1.52 2.35 e Ratio of net expenses to average net assets 1.32 f 1.26 1.40 e Ratio of net investment income to average net assets 1.29 2.27 1.61 e Portfolio Turnover Rate 64.45 115.69 105 Net Assets, end of period ($ x 1,000) 18,901 16,864 4,412 a From March 31, 2008 (commencement of operations) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 16.17 18.14 23.37 Investment Operations: Investment incomenet b .08 .26 .05 Net realized and unrealized gain (loss) on investments .45 (1.59) (5.15) Total from Investment Operations .53 (1.33) (5.10) Distributions: Dividends from investment incomenet (.11) (.17) (.13) Dividends from net realized gain on investments  (.47)  Total Distributions (.11) (.64) (.13) Net asset value, end of period 16.59 16.17 18.14 Total Return (%) c 3.20 (6.67) (21.95) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 1.83 6.42 e Ratio of net expenses to average net assets 2.11 f 1.42 2.15 e Ratio of net investment income to average net assets .52 2.07 .49 e Portfolio Turnover Rate 64.45 115.69 105 Net Assets, end of period ($ x 1,000) 1,345 1,191 399 a From March 31, 2008 (commencement of operations) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2010 2009 2008 a 2007 2006 b Per Share Data ($): Net asset value, beginning of period 16.27 18.21 26.94 21.51 20.00 Investment Operations: Investment incomenet c .25 .30 .31 .35 .27 Net realized and unrealized gain (loss) on investments .45 (1.59) (6.64) 5.41 1.54 Total from Investment Operations .70 (1.29) (6.33) 5.76 1.81 Distributions: Dividends from investment incomenet (.13) (.18) (.35) (.20) (.30) Dividends from net realized gain on investments  (.47) (2.05) (.13)  Total Distributions (.13) (.65) (2.40) (.33) (.30) Net asset value, end of period 16.84 16.27 18.21 26.94 21.51 Total Return (%) 4.31 (6.32) (25.80) 26.92 9.15 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 1.16 1.59 1.36 1.53 e Ratio of net expenses to average net assets 1.07 f 1.13 1.15 1.15 1.15 e Ratio of net investment income to average net assets 1.57 2.41 1.33 1.45 1.63 e Portfolio Turnover Rate 64.45 115.69 105 87 84 d Net Assets, end of period ($ x 1,000) 500,811 331,986 61,779 49,134 33,354 a The fund commenced offering four classes of shares on March 31, 2008.The existing shares were redesignated Class I and the fund added Class A, Class C and Class R shares. b From December 21, 2005 (commencement of operations) to September 30, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/Newton International Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial services providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain fac- 22 tors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  515,572,142   Mutual Funds 15,643,594   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   2,124,498  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (3,392,838)   See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new 24 and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended September 30, 2010 were as follows: Affiliated Investment Value Value Net Company 9/30/2009 ($) Purchases ($) Sales ($) 9/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,182,904 188,673,943 180,213,253 15,643,594 3.0 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). Prior to January 1, 2010, the fund paid dividends from investment income-net semi-annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 26 Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $12,366,025 and unrealized appreciation $34,884,229. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: ordinary income $3,025,543 and $2,790,644 and long-term capital gains $0 and $2,223,165, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and passive foreign investment companies, the fund decreased accumulated undistributed investment income-net by $1,381,946 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2010, the fund did not borrow under the Facilities. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed, until February 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) exceed 1.15% of the value of the funds average daily net assets.There was no reduction in the investment advisory fee, pursuant to the undertaking, during the period ended September 30, 2010. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual percentage rate of the value of the funds average daily net assets. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $72,000 during the period ended September 30, 2010 for administration and fund accounting services. During the period ended September 30, 2010, the Distributor retained $3,633 from commissions earned on sales of the funds Class A shares and $1,032 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2010, Class C shares were charged $9,832 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average 28 daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class C shares were charged $46,348 and $3,277, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $3,087 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $408 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $267,690 pursuant to the custody agreement. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $341,324, Rule 12b-1 distribution plan fees $815, shareholder services plan fees $4,032, custodian fees $57,498, chief compliance officer fees $1,783 and transfer agency per account fees $638. (d) Prior to January 1, 2010, each Trustee received $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,000 for separate in-person committee meetings attended which were not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that were conducted by telephone. Effective January 1, 2010, the Board Group Open-End Funds will pay each Trustee who is not an interested person of the Trust (as defined in the Act) $60,000 per annum, plus $7,000 per joint Board Group Open-End Funds Board meeting attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone. The Board Group Open-End Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings prior to January 1, 2010, the Chair of the compensation committee received $900 per compensation committee meeting, and, effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, will receive $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board 30 Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee (prior to January 1, 2010) or the $2,500 or $2,000 fee (effective January 1, 2010), as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. (e) A 2% redemption fee was charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended September 30, 2010, redemption fees charged and retained by the fund amounted to $16,866. Effective December 15, 2010, the fund will no longer assess a redemption fee on shares that are redeemed or exchanged before the end of the required holding period.The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2010, amounted to $432,047,639 and $267,536,493, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for ashedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value and percentage of average net assets of derivatives outstanding for the period ended September 30, 2010: Average Value ($) Net Assets (%) Forward contracts 200,143,763 46.42 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) ( Depreciation) ($) Purchases: Australian Dollar, Expiring 10/5/2010 696,994 676,262 673,678 (2,584) Australian Dollar, Expiring 11/12/2010 7,429,730 6,115,407 7,142,700 1,027,293 Brazilian Real, Expiring 10/1/2010 244,212 145,755 145,755  32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Brazilian Real, Expiring 10/1/2010 215,782 128,787 128,787  British Pound, Expiring 10/1/2010 1,131,252 1,790,432 1,777,077 (13,355) British Pound, Expiring 10/15/2010 8,259,000 13,121,395 12,972,626 (148,769) British Pound, Expiring 1/14/2011 2,959,074 4,701,197 4,644,930 (56,267) Canadian Dollar, Expiring 10/1/2010 122,495 119,110 119,054 (56) Euro, Expiring 10/1/2010 807,047 1,100,014 1,100,209 195 Hong Kong Dollar, Expiring 10/4/2010 3,884,851 500,812 500,699 (113) Japanese Yen, Expiring 10/4/2010 215,666,466 2,576,408 2,583,451 7,043 Japanese Yen, Expiring 10/5/2010 159,982,239 1,919,878 1,916,414 (3,464) Japanese Yen, Expiring 10/15/2010 434,890,000 5,152,115 5,210,184 58,069 Japanese Yen, Expiring 11/12/2010 545,782,000 6,465,845 6,540,543 74,698 Japanese Yen, Expiring 1/14/2011 404,583,000 4,776,377 4,852,803 76,426 Norwegian Krone, Expiring 10/1/2010 598,535 102,078 101,772 (306) Polish Zloty, Expiring 10/1/2010 296,029 101,415 101,839 424 Singapore Dollar, Expiring 10/4/2010 70,515 53,599 53,619 20 Singapore Dollar, Expiring 10/15/2010 11,997,683 8,658,704 9,122,537 463,833 Singapore Dollar, Expiring 10/15/2010 4,852,129 3,479,975 3,689,356 209,381 Singapore Dollar, Expiring 10/15/2010 6,409,731 4,667,733 4,873,692 205,959 Swiss Franc, Expiring 10/1/2010 1,695,657 1,736,464 1,725,596 (10,868) Swiss Franc, Expiring 10/4/2010 238,419 244,107 242,629 (1,478) Thai Baht, Expiring 10/4/2010 2,441,274 80,384 80,384  The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Thai Baht, Expiring 10/4/2010 6,165,733 203,021 203,021  Sales: Proceeds ($) Australian Dollar, Expiring 11/12/2010 7,354,958 6,465,845 7,070,817 (604,972) British Pound, Expiring 10/4/2010 68,397 108,601 107,444 1,157 British Pound, Expiring 10/15/2010 5,981,000 8,658,704 9,394,513 (735,809) British Pound, Expiring 10/15/2010 2,278,000 3,479,975 3,578,114 (98,139) British Pound, Expiring 1/14/2011 3,115,890 4,776,377 4,891,087 (114,710) Japanese Yen, Expiring 10/15/2010 434,890,000 4,667,733 5,210,184 (542,451) Japanese Yen, Expiring 11/12/2010 545,782,000 6,115,407 6,540,543 (425,136) Japanese Yen, Expiring 1/14/2011 404,583,000 4,701,197 4,852,803 (151,606) Singapore Dollar, Expiring 10/15/2010 17,673,434 13,121,396 13,438,141 (316,745) Singapore Dollar, Expiring 10/15/2010 6,990,227 5,152,115 5,315,077 (162,962) South African Rand, Expiring 10/5/2010 21,813,280 3,127,963 3,129,483 (1,520) South African Rand, Expiring 10/6/2010 13,481,095 1,932,563 1,934,091 (1,528) Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2010, the cost of investments for federal income tax purposes was $496,773,318; accordingly, accumulated net unrealized appreciation on investments was $34,442,418, consisting of $61,672,943 gross unrealized appreciation and $27,230,525 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/Newton International Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/Newton International Equity Fund (the Fund), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2010, the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for each of the years in the two-year period then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for each of the periods in the three-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Newton International Equity Fund as of September 30, 2010, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for each of the years in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2010 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the funds income sourced from foreign countries and taxes paid from foreign countries. The fund designates the maximum amount allowable but not less than $12,250,589 as income sourced from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(c)(2) of the Internal Revenue Code and also the fund designates the maximum amount allowable but not less than $757,452 as taxes paid from foreign countries for the fiscal year ended September 30, 2010 in accordance with Section 853(a) of the Internal Revenue Code.Where required by federal tax rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2010 calendar year with Form 1099-DIV which will be mailed by early 2011. Also, the fund designates the maximum amount allowable, but not less than $3,025,543 as ordinary income dividends paid during the fiscal year ended September 30, 2010 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. 36 BOARD MEMBERS INFORMATION (Unaudited) The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. J.Tomlinson Fort, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since December 2008. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since December 2008. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 40 ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 41 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 226,300 in 2009 and $226,300 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $47,300in 2009 and $38,700 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $22,500 in 2009 and $22,500 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2009 and $0 in 2010. -3- The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $5,463,990 in 2009 and $4,755,000 in 2010. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. -4- SSL-DOCS2 70128344v15 Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SSL-DOCS2 70128344v15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) -6- SSL-DOCS2 70128344v15
